                Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 1 of 81




Status Reporting: Nonresponse Followup for the 2020 Decennial Census
Periodic Reporting: Release for September 8, 2020




                                                                                    1
                                     CUI//PRIVILEGE//DELIB/FEDCON
                         Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 2 of 81

Periodic Performance Management Reports
Table of Contents
                                                                                              Slide
                                                       Report Title
                                                                                             Number
 2020 Census: Nonresponse Followup At A Glance                                                 3
 2020 Census: Nonresponse Followup Progress                                                    4
 2020 Census: Nonresponse Followup Progress and Cost                                           5
 2020 Census: Nonresponse Followup Enumerator Staffing                                         6
 2020 Census: Nonresponse Followup Enumerator Productivity Curve                               7
 2020 Census: Nonresponse Followup Enumerator Work Hours                                       8
 2020 Census: Housing Unit Enumeration Progress by State                                       9
 2020 Census: Nonresponse Followup Challenge Areas by State                                   10-20
 2020 Census: Nonresponse Followup Budgetary Contingency Usage Status                          21
 2020 Census: Group Quarters Enumeration - Overview                                            22
 2020 Census: Group Quarters Enumeration – Operational Status                                  23
 Appendix                                                                                     24-29




                                                                                                   2
                                                    CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 3 of 81
    Periodic Performance Management Reports
    2020 Census: Nonresponse Followup At A Glance – September 8, 2020
General                                                                                Progress
Self-Response Rate: 65.5%        Total Housing Units Enumerated: 88.2%                 Current Workload: : 62,383,104
                                                                                       Completed Cases: 43,873,759 (70.3%)
23 States have over 90% of their housing units enumerated                              Planned Completed Cases: 39,508,382 (63.3%)
42 States have over 85% of their housing units enumerated                              Remaining Workload: 18,509,345
81 ACOs have completed over 80% of their NRFU workload
239 ACOs have completed over 50% of their NRFU workload
                                                                                       Enumerator Productivity
Timing                                                                                 • Average Hours worked per week (8/27-9/2): 20.0
    • Days in Operation: 53                                                            • Average Cases Completed Per Hour: 2.24
    • Days Elapsed: 30                                                                 • Planned Cases Completed Per Hour: 1.55
    • Days Remaining: 23

Staffing                                                                               Contingency Budget
•    Selections: 1,016,808                                                             •   Contingency Available (as of 3/14/20):  $2,030 M
•    Invited to Training: 664,502                                                      •   Expected Contingency Uses for COVID-19: $1,106 M
•    Enumerators Hired Since January 1, 2020: 416,202                                  •   Contingency Approvals (through 7/31):    $934 M
•    Completed Training: 325,269                                                       •   Remaining Contingency: (through 7/31):    $924 M
•    Currently in Training: 70,583                                                     •   Uncommitted Remaining Contingency:        $187 M
•    Active: 231,116
•    Scheduled for Replacement Training: 23,396
•    Cumulative Replacement Training (8/6 to date): 132,263                                                         Planned          Actual
•    Enumerator Separations (8/1 to date): 105,906                                         Overtime                 $100M             $3.7M
                                                                                           Enumerator Awards        $300M             $8.1M
Calculated Staff Needs                                                                     Other                    $302M            $11.5M
•    Remaining workload: 18,509,345 cases
                                                                                           Total                    $702M             $23M
•    Remaining weeks: 3.3
•    Average cases per week: 5,608,892
•    Average cases per hour: 1.55
•    Needed hours per week: 3,618,640
•    Average enumerator hours per week: 19
•    Required average enumerators 190,455 To complete by 9/30
•    Required average enumerators 147,602 (assuming 2 cases/hour)



                                                                                                                                              3
                                                              CUI//PRIVILEGE//DELIB/FEDCON
                                   Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 4 of 81

   Periodic Performance Management Reports
   2020 Census: Nonresponse Followup Progress
                                                                   Case Progress for Field Enumeration
 Status:
    On Track                           100


 Data current as of:
 September 8, 2020                     80

 Start Date:
 August 9, 2020
                                       60
 Completion Date:
 September 30, 2020
                                       40
 Notes:
 • Current workload
   reflects all case types.
 • Data are charted
   beginning with soft                 20
   launch.
                                                                                           Current Workload: 62,383,104
                                                                                           Actual Completed Cases: 43,873,759 (70.3%)
                                                                                           Planned Completed Cases: 39,508,382 (63.3%)
Cases Completed by Self-Response:       0
5,629,341 (12.8% of completed cases)         8/2       8/9        8/16        8/23        8/30       9/6         9/13        9/20            9/27
Remaining Workload:
18,509,345 cases                                   Actual % Completed Cases          Planned % Completed Cases          2010 Actual Percent

                                                                                                            Data as of 11:59 pm of the previous day



                                                                                                                                         4
                                                             CUI//PRIVILEGE//DELIB/FEDCON
                                       Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 5 of 81

   Periodic Performance Management Reports
   2020 Census: Nonresponse Followup Progress and Cost
 Status:                                PCT Complete             Case Progress for Field Enumeration
    On Track                            80

 Data current as of:                    60
 September 8, 2020
                                        40
 Start Date:                                                                                Current Workload: 62,383,104
                                        20                                                  Actual Completed Cases: 43,873,759 (70.3%)
 August 9, 2020
                                                                                            Planned Completed Cases: 39,508,382 (63.3%)
                                         0
 Completion Date:                            8/2       8/9      8/16      8/23       8/30        9/6        9/13          9/20          9/27
 September 30, 2020
                                        PCT Expended                         Actual Total Cost
 Notes:
 • Current workload reflects all
                                        80
   case types. Costs include
   training and production costs 60
   for Enumerators and CFS.
 • Data are charted beginning    40
   with soft launch.
                                        20                                                             Total Budget: $1,612,697,790
Cases Completed by Self-Response:                                                                      Actual Cost: $778,490,442 (48.3%)
5,629,341 (12.8% of completed cases)
                                         0
Remaining Workload:                          8/2       8/9      8/16      8/23       8/30        9/6        9/13          9/20          9/27
18,509,345 cases

                                                                                                        Data as of 11:59 pm of the previous day

                                                                                                                        Source: MOJO Hermes
                                                                                                                                 5
                                                             CUI//PRIVILEGE//DELIB/FEDCON
                           Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 6 of 81

 Periodic Performance Management Reports
 2020 Census: Nonresponse Followup Enumerator Staffing

Status:                                                 Nonresponse Followup Onboarding Status
    On Track
                                            Selected                                1,016,808
Data current as of:
September 8, 2020
                                  Invited to Training                     664,502
Completion Date:
September 30, 2020
                                 Enumerators Hired
                                                                 416,202
                                   Since 1/1/2020
Notes:
• Enumerator Training No
  Show Rate: 33.9%              Completed Training            325,269
• Enumerator Training No
  Show Rate for the past
  week: 22.8%                  Currrently in Training          70,583
• 132,263 enumerators
  have attended
  replacement training
  since August 6, 2020.                       Active        231,116
• 105,906 enumerators
  have separated
  employment since               Scheduled for
                                                             23,396
  August 1, 2020.             Replacement Training

                                                        0       200,000      400,000      600,000      800,000      1,000,000    1,200,000

                                                                                     Source: 2020 R&A/DAPPS Applicant Summary Report
                                                                                                                                   6
                                                    CUI//PRIVILEGE//DELIB/FEDCON
                            Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 7 of 81

Periodic Performance Management Reports
2020 Census: Nonresponse Followup Enumerator Productivity Curve

Status:
    On Track                                 Productivity (Cases per Hour) for the NRFU Operation by Day
                                 4
                                                                                           Cases Completed per Hour for Day: 1.85
Data current as of:                                                                        Cumulative Cases Completed per Hour: 2.24
September 8, 2020
                                 3
Start Date:
August 9, 2020

Completion Date:
                                 2
September 30, 2020

Notes:
• Cases per hour include cases
                                 1
  that were resolved by
  enumeration, administrative
  records, or self-response.
• Data are charted beginning
  with soft launch               0
                                     7/16   7/23        7/30       8/6         8/13       8/20        8/27          9/3            9/10
                                                        Daily Cases per Hour          Cumulative Cases per Hour


                                                                                                  Data as of 11:59 pm of the previous day

                                                                                            Source: NRFU Resolved Cases by Day Report
                                                                                                                               7
                                                   CUI//PRIVILEGE//DELIB/FEDCON
                             Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 8 of 81

Periodic Performance Management Reports
2020 Census: Nonresponse Followup Enumerator Work Hours
Status:
   On Track                                         Average Enumerator Hours Worked per Week
                                  25
Data current as of:
September 8, 2020                 20

Completion Date:                  15
September 30, 2020
                                  10
Notes:
Preliminary Data - pending
receipt of actual payroll          5
data.                                                                                                  Planned: 19.0 hours/week
                                                                                                       Actual: 20.0 hours/week
                                   0
                                       8/6       8/13         8/20        8/27         9/3      9/10         9/17         9/24



                                                    Percentage of Enumerators by Hours Worked
                                                            % of Enumerators      % of Enumerators     % of Enumerators
                                             Week of        that Worked < 19     that Worked 19-24     that Worked 25+
                                                                  Hours                 Hours                Hours
                                             8/27-9/2            46.29%                14.07%               39.65%



                                                                                                                       Source: MOJO Hermes
                                                                                                                                 8
                                                        CUI//PRIVILEGE//DELIB/FEDCON
                                 Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 9 of 81
 Periodic Performance Management Reports                                                           Note: Percentages may not sum due to rounding. A
                                                                                                   limited number of areas were part of the NRFU “soft
                                                                                                   launch” beginning July 16 and could have higher
 2020 Census: Housing Unit Enumeration Progress by State                                           completion rates due to more time in the field.
 Source: Census Data Lake, Unified Tracking System                                                 Percentages for the U.S. Total do not include
 Data Current as of: September 8, 2020                                                             housing units in Puerto Rico.

                 Percent of  Percent of    % HUs                                      Percent of  Percent of    % HUs
                                                     % HUs                                                                % HUs
                  HUs that      HUs     Enumerated            Weekly                   HUs that      HUs     Enumerated            Weekly
     State                                         Enumerated               State                                       Enumerated
                    Self-   Enumerated    Current             Change                     Self-   Enumerated    Current             Change
                                                   Prior Week                                                           Prior Week
                 Responded    in NRFU      Week                                       Responded    in NRFU      Week
U.S. Total         65.5%       22.7%      88.2%      83.2%     4.9%  Missouri           65.0%       27.2%      92.1%      87.9%     4.3%
Alabama            62.1%       16.9%      79.0%      74.3%     4.8%  Montana            58.7%       21.1%      79.9%      74.9%     5.0%
Alaska             53.3%       37.4%      90.7%      86.6%     4.1%  Nebraska           70.9%       19.1%      90.0%      85.4%     4.6%
Arizona            62.1%       18.0%      80.1%      74.4%     5.7%  Nevada             65.0%       22.2%      87.2%      80.9%     6.3%
Arkansas           59.7%       31.8%      91.5%      85.2%     6.3%  New Hampshire      65.8%       23.7%      89.4%      83.1%     6.3%
California         67.9%       23.7%      91.5%      87.4%     4.2%  New Jersey         67.7%       20.2%      87.9%      82.7%     5.2%
Colorado           68.8%       20.2%      89.0%      84.8%     4.3%  New Mexico         56.4%       24.3%      80.7%      73.0%     7.6%
Connecticut        69.5%       24.9%      94.4%      91.2%     3.2%  New York           61.9%       25.3%      87.3%      80.9%     6.4%
Delaware           63.2%       22.6%      85.8%      80.3%     5.5%  North Carolina     61.4%       20.7%      82.1%      75.9%     6.2%
District of                                                          North Dakota       64.3%       24.9%      89.2%      85.3%     3.9%
                   61.9%       23.9%      85.8%      81.1%     4.7%
Columbia                                                             Ohio               69.5%       21.1%      90.6%      86.3%     4.3%
Florida            62.1%       20.4%      82.5%      76.4%     6.1%  Oklahoma           59.7%       25.5%      85.3%      80.0%     5.3%
Georgia            60.8%       18.6%      79.3%      74.0%     5.3%  Oregon             68.3%       26.7%      94.9%      91.4%     3.5%
Hawaii             61.9%       33.6%      95.6%      91.1%     4.5%  Pennsylvania       68.2%       22.4%      90.6%      86.4%     4.2%
Idaho              68.8%       29.6%      98.4%      97.0%     1.4%  Rhode Island       63.7%       25.8%      89.4%      83.8%     5.6%
Illinois           70.0%       22.3%      92.4%      88.7%     3.7%  South Carolina     59.4%       21.3%      80.7%      75.0%     5.7%
Indiana            69.4%       25.3%      94.7%      90.9%     3.8%  South Dakota       66.1%       20.6%      86.7%      81.6%     5.2%
Iowa               70.2%       15.4%      85.6%      80.2%     5.4%  Tennessee          64.8%       24.3%      89.1%      83.9%     5.2%
Kansas             69.0%       26.4%      95.3%      92.1%     3.2%  Texas              61.0%       24.9%      85.9%      79.5%     6.4%
Kentucky           67.4%       18.7%      86.1%      81.8%     4.3%  Utah               69.9%       21.2%      91.1%      86.4%     4.8%
Louisiana          58.6%       22.1%      80.8%      75.7%     5.1%  Vermont            59.4%       31.9%      91.3%      83.5%     7.8%
Maine              57.4%       37.6%      95.0%      91.2%     3.9%  Virginia           70.0%       19.3%      89.3%      84.9%     4.3%
Maryland           69.7%       21.1%      90.9%      87.5%     3.3%  Washington         71.5%       24.7%      96.2%      92.6%     3.5%
Massachusetts      67.9%       23.7%      91.6%      87.3%     4.3%  West Virginia      55.8%       41.6%      97.3%      94.2%     3.2%
Michigan           70.4%       17.8%      88.2%      83.4%     4.8%  Wisconsin          71.5%       23.5%      94.9%      91.2%     3.7%
Minnesota          74.3%       18.7%      93.0%      89.1%     3.9%  Wyoming            59.8%       25.8%      85.6%      80.1%     5.6%
Mississippi        59.2%       20.9%      80.1%      75.2%     4.9%  Puerto Rico        33.1%       53.2%      86.4%      75.8%    10.5%
                                                                                                     Data as of 11:59 pm of the previous day
                                                                                                                                        9
                                                      CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 10 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 8, 2020

            % of HUs % of HUs
                                  % of HUs                                                                                             Staffing
  State     that Self Enumerated                                                 Contingency
                                 Enumerated                                                                                          Adjustments
           Responded in NRFU
                                                Training daily at all ACOs.                                                        Hired this week:
                                                                                                                                   245
                                                Designated “Training” CFSs conducting all training at ACO; Moving
                                                enumerators from higher performing ACOs.                                           Selected this
                                                                                                                                   week: 657
                                                Remote enumerators doing phone work only.

                                                Supplemental management support from high production ACOs.
Alabama
             62.1%        16.9%         79.0%
(3 ACOs)
                                                Continuously promoting the enumerator award program.

                                                Alabama Count (CCC) is sponsoring the $100K Census Bowl activity engaging
                                                the state’s 32 rural counties. The county that has the largest increase in self-
                                                response rate each week gets a $1500 cash prize and moves to the next
                                                round. Smaller prizes are given for a slight increase. The county with the
                                                highest increase at the end of September will receive a $65,000 grant for
                                                their schools.




                                                                                                                  Data as of 11:59 pm of the previous day

                                                                                                                                               10
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 11 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 8, 2020

            % of HUs % of HUs
                                  % of HUs                                                                                           Staffing
  State     that Self Enumerated                                                Contingency
                                 Enumerated                                                                                        Adjustments
           Responded in NRFU
                                                Over 450 enumerators arriving from the LA region.                               Hired this week:
                                                                                                                                276
                                                Training daily at all ACOs.
                                                                                                                                Selected this
                                                Supplemental management assistance from LA and PH.                              week: 775
Arizona
             62.1%        18.0%         80.1%   Teams of enumerators from other parts of the Dallas Region.                     Travel Teams: 454
(6 ACOs)
                                                                                                                                Enumerators
                                                For the Navajo Nation - identifying staff to bring onto the reservation to      arriving in Arizona
                                                submit to the nation for approval.                                              by Sept. 9

                                                Partnership working to gain access.




                                                                                                                 Data as of 11:59 pm of the previous day

                                                                                                                                              11
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 12 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 8, 2020
             % of HUs % of HUs
                                   % of HUs                                                                                               Staffing
   State     that Self Enumerated                                                 Contingency
                                  Enumerated                                                                                            Adjustments
            Responded in NRFU
                                                Training daily at all ACOs; Designated “Training” CFSs conducting all training at    Hired this week:
                                                ACO; Deploying group of highly skilled RTs to visit low performing ACOs.             851
                                                Moving enumerators from higher performing ACOs. Remote enumerators
                                                doing phone work only; Continuously promoting the enumerator award                   Selected this
                                                program. Supplemental management support from high production ACOs.                  week: 1,884

                                                Florida Lieutenant Governor (state’s census coordinator) engaged in statewide
                                                activities:
                                                • Taped and distributed custom PSAs to every county in the state
                                                • Assigned various state staffers to contact and provide assistance to elected
                                                   officials of the state’s twenty lowest performing counties
                                                • Making contact with the state’s professional sports team to get their
Florida
               62.1%        20.4%       82.5%      mascots to participate in PSAs to be shown throughout the state
(15 ACOs)
                                                FL Counts has provided community organizations with additional funds for
                                                outreach activities to encourage census participation in the lowest performing
                                                census tracts.

                                                CRRs will be deployed at selected schools in Miami-Dade County on food
                                                distribution days on Tuesdays and Thursdays throughout September.

                                                Counties are planning caravans and census community events in tracts with the
                                                lowest self-response rates. CRRs will be in attendance, depending on
                                                availability.

                                                Lawyers taping PSAs assuring residents that Census data is protected by law.
                                                                                                                Data as of 11:59 pm of the previous day
                                                                                                                                             12
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 13 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 8, 2020

              % of HUs % of HUs
                                    % of HUs                                                                                    Staffing
   State      that Self Enumerated                                            Contingency
                                   Enumerated                                                                                 Adjustments
             Responded in NRFU
                                                Sending 850 Enumerators from CH, PH and NY Regions.                       Hired this week:
                                                                                                                          437
                                                Ongoing enumerator selection and training to boost total number of
                                                enumerators in the field.                                                 Selected this
                                                                                                                          week: 767
                                                Training daily at all ACOs.
                                                                                                                          Travel Teams: 269
                                                Designated “Training” CFSs conducting all training at ACO; Moving         Enumerators
                                                enumerators from higher performing ACOs.                                  arriving in Georgia
                                                                                                                          by Sept. 9.
Georgia                                         Maximizing use of technology with remote enumerators doing phone          Balance will arrive
                60.8%        18.6%      79.3%
(10 ACOs)                                       work only.                                                                later this week.

                                                Supplemental management support from high production ACOs.

                                                Continuously promoting the enumerator award program.

                                                Conducting weekend blitz outreach activities with local partners
                                                throughout the Macon and Columbus ACO areas.

                                                Media team is scheduling interviews with local radio outlets in South
                                                and Eastern Georgia areas.



                                                                                                           Data as of 11:59 pm of the previous day

                                                                                                                                        13
                                                      CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 14 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 8, 2020

                % of HUs % of HUs
                                      % of HUs                                                                                Staffing
    State       that Self Enumerated                                            Contingency
                                     Enumerated                                                                             Adjustments
               Responded in NRFU
                                                  Training daily at all ACOs.                                             Hired this week:
                                                                                                                          279
                                                  Designated “Training” CFSs conducting all training at ACO; Moving
                                                  enumerators from higher performing ACOs.                                Selected this
                                                                                                                          week: 529
                                                  Remote enumerators doing phone work only.

Louisiana                                         Supplemental management support from high production ACOs.
                  58.6%        22.1%     80.8%
(4 ACOs)
                                                  Continuously promoting the enumerator award program.

                                                  Governor call.

                                                  Partnering with the State of Louisiana and the ACOs to schedule CRRs
                                                  to conduct interviews in hotels designated for residents displaced by
                                                  Hurricane Laura.




                                                                                                         Data as of 11:59 pm of the previous day

                                                                                                                                      14
                                                     CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 15 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 8, 2020

               % of HUs % of HUs
                                     % of HUs                                                                                      Staffing
   State       that Self Enumerated                                             Contingency
                                    Enumerated                                                                                   Adjustments
              Responded in NRFU
                                                 Training daily at all ACOs.                                                   Hired this week:
                                                                                                                               63
                                                 Designated “Training” CFSs conducting all training at ACO; Moving
                                                 enumerators from higher performing ACOs.                                      Selected this
                                                                                                                               week: 353
                                                 Maximizing use of technology with remote enumerators doing phone work
                                                 only.

                                                 Supplemental management support from high production ACOs.
Mississippi
                59.2%       20.9%       80.1%
(2 ACOs)                                         Continuously promoting the enumerator award program.

                                                 Designated these areas for telephone contact.

                                                 State Superintendent Dr. Rice has asked each district superintendent to
                                                 send an SOS to all parents urging them to self-respond now or cooperate
                                                 with enumerators.

                                                 State CCC is taping new PSAs urging a final push in low performing
                                                 counties.




                                                                                                              Data as of 11:59 pm of the previous day

                                                                                                                                           15
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 16 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 8, 2020


            % of HUs % of HUs
                                  % of HUs                                                                                     Staffing
 State      that Self Enumerated                                              Contingency
                                 Enumerated                                                                                  Adjustments
           Responded in NRFU
                                                LA region sending teams (44 enumerators) from Idaho to Montana as        Hired this week: 24
                                                well as bringing people in from Wyoming. Most are using 4WD Vehicles.
                                                21 enumerators from Salt Lake are also being sent to Montana.            Selected this
                                                                                                                         week: 0
Montana                                         Working with tribal leadership to gain access.
              58.7%        21.1%        79.9%
(1 ACO)                                                                                                                  Travel Teams: 63
                                                Have received tentative approval to conduct non-response follow up on    Enumerators
                                                Fort Belknap.                                                            arriving in Montana
                                                                                                                         by Sept. 9




                                                                                                           Data as of 11:59 pm of the previous day

                                                                                                                                         16
                                                        CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 17 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 8, 2020

            % of HUs % of HUs
                                  % of HUs                                                                                           Staffing
 State      that Self Enumerated                                                Contingency
                                 Enumerated                                                                                        Adjustments
           Responded in NRFU
                                                Southern part of the state is doing well so sending enumeration teams to the    Hired this week:
                                                northern part of the state.                                                     106
New
Mexico       56.4%       24.3%          80.7%
                                                We have the cooperation of all the tribal nations and organizing travel teams   Selected this
(2 ACOs)
                                                to complete enumeration on tribal lands.                                        week: 146




                                                                                                               Data as of 11:59 pm of the previous day

                                                                                                                                            17
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 18 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 8, 2020

            % of HUs % of HUs
                                  % of HUs                                                                                             Staffing
 State      that Self Enumerated                                                 Contingency
                                 Enumerated                                                                                          Adjustments
           Responded in NRFU
                                                Training daily at all ACOs.                                                        Hired this week:
                                                                                                                                   278
                                                Designated “Training” CFSs conducting all training at ACO;
                                                Moving enumerators from higher performing ACOs.                                    Selected this
                                                                                                                                   week: 334
                                                Maximizing use of technology with remote enumerators doing phone work
                                                only.

North                                           Supplemental management support from high production ACOs.
Carolina     61.4%       20.7%          82.1%
(7 ACOs)                                        Continuously promoting the enumerator award program
                                                NC Counts Coalition has created a 2020 Census Mini-Grants Initiative. For the
                                                initiative, community organizations and CCCs are asked to join the state’s
                                                final census push by adopting a low performing census tract. Grants amounts
                                                are between $1000-$2500. Collaborative grants will be considered for up to
                                                $3500. Up to $150,000 in grants will be dispersed.

                                                Partnership specialists engaged in outreach blitz activities in 125 low
                                                performing tracts in 43 eastern NC counties.




                                                                                                                  Data as of 11:59 pm of the previous day

                                                                                                                                               18
                                                           CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 19 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 8, 2020

            % of HUs   % of HUs
                                  % of HUs                                                                                     Staffing
  State     that Self Enumerated                                              Contingency
                                 Enumerated                                                                                  Adjustments
           Responded in NRFU
                                                Sending travel teams from Wichita to Tulsa.                                Hired this
                                                                                                                           week: 43
Oklahoma                                        Sending travel teams from Fort Worth, TX to Cleveland County ACO.
              59.7%         25.5%       85.3%
(3 ACOs)                                                                                                                   Selected this
                                                Supplemental management support from high production ACOs.                 week: 86




                                                                                                          Data as of 11:59 pm of the previous day

                                                                                                                                        19
                                                       CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 20 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 8, 2020


             % of HUs % of HUs
                                   % of HUs                                                                                       Staffing
   State     that Self Enumerated                                              Contingency
                                  Enumerated                                                                                    Adjustments
            Responded in NRFU
                                                Training daily at all ACOs.                                                   Hired this week:
                                                                                                                              185
                                                Designated “Training” CFSs conducting all training at ACO;
                                                Moving enumerators from higher performing ACOs.                               Selected this
                                                                                                                              week: 199
                                                Maximizing use of technology with remote enumerators doing phone work
                                                only.
 South
 Carolina     59.4%        21.3%        80.7%   Supplemental management support from high production ACOs
 (3 ACOs)                                       Continuously promoting the enumerator award program.

                                                The SC State Complete Count Committee (Chaired by SC Lieutenant
                                                Governor Pamela Evette), SC Counts, SC United Way, the SC NAACP, along
                                                with major agencies and organizations partners throughout the state, will
                                                hold a statewide Census Day of Action on Saturday, September 26 with a
                                                goal of reaching 50,000 South Carolinians. Sites will be set up in each of
                                                the 46 counties in SC.




                                                                                                             Data as of 11:59 pm of the previous day

                                                                                                                                          20
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                            Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 21 of 81

Periodic Performance Management Reports
2020 Census: Nonresponse Followup Budgetary Contingency Usage Status
Source: Decennial Budget Office
Data Current as of: September 3, 2020
                                           Notional Contingency Waterfall for Estimated Revised NRFU
                                                                       (in millions of $)
                                                                                                Plan (as of 7/31)    Actual to Date (9/3)
        Contingency available on 3/14                                                                       $2,030                $2,030
          Risk Based Contingency                                                                            $1,325                $1,325
          Secretarial Contingency                                                                             $705                  $705
        Expected Contingency Uses for COVID-19                                                              $1,106                $1,106
          Actual COVID related approvals                                                                      $934                  $918
          Remaining Potential COVID approvals                                                                 $172                  $188
        Remaining Original Contingency                                                                        $924                  $924

        Additional contingency from estimated operational variance                                            $70                    $70

        Remaining Contingency before acceleration efforts                                                    $994                   $994

        Potential Costs to Ensure Operational Continuity and Accelerate NRFU                                 $702                   $23
         Additional Mailing and Advertising                                                                   $50                  $11.5
         Training of additional NRFU enumerators (previously approved)                                        $64                      --
         Replacement training of 150k enumerators                                                            $165                      --
         Additional overtime for NRFU enumerators                                                            $100                   $3.7
         Weekly enumerator award for exceeding 25 hrs/wk (Up to 5x)                                          $150                   $8.1
         Enumerator retention award for 3 weeks of acceptable work above 25 hrs/wk (Up to 2x)                $150                      --
         CFS retention award for 3 weeks of acceptable work (Up to 2x)                                        $23                      --

        Allowance for up to 10% increase in production hours due to unknown factors                          $106                      --

        Remaining Contingency for Unknowns                                                                   $187                      --

Notes
• Actuals to Date represent approved purchases and incurred compensation expenses.
• Bonuses will begin accruing around September 3 due to payroll validation requirements.


                                                                                                                                     21
                                                            CUI//PRIVILEGE//DELIB/FEDCON
                 Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 22 of 81


Periodic Performance Management Reports
2020 Census: Group Quarters Enumeration* – Overview

Group Quarters are places where people live or stay in a group living arrangement.
They are usually owned or managed by an organization providing housing and or
services for their residents.


Group Quarters include places such as:
• Correctional Facilities
• Nursing/Skilled-Nursing Facilities
• College/University Student Housing
• Military Quarters
• Residential Treatment Centers
• Group Homes


*Service Based Enumeration is a component of Group Quarters Enumeration
conducted from September 22 – 24, 2020



                                                                                      22
                                      CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 23 of 81


Periodic Performance Management Reports
2020 Census: Group Quarters Enumeration – Operational Status
Source: Unified Tracking System
Data Current as of: September 7, 2020


                                        Group Quarters Enumeration Operational Timing
                    Activity/Operations                         Start Date                     End Date

       Group Quarters (e-Response)                                April 2                         August 7

       Group Quarters (In Field Enumeration)                      July 1                       August 26



                                            Group Quarters Enumeration Progress
       Initial                                     Total              Current        Completed &       Percent Complete
                                GQs Added
      Workload                                    Workload           Workload        Closed Cases          & Closed

       195,656                     21,398          217,054              1,037           216,017              99.52%


 Enumeration Rate by Mode:
 • e-Response: 42.1%
 • In Field Enumeration: 57.9%



                                                                                                                 23
                                                    CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 24 of 81




              Appendix




                                                                     24
                     CUI//PRIVILEGE//DELIB/FEDCON
                                Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 25 of 81

Periodic Performance Management Reports
                                                                                                                                                    Slide
Status                              Report Title                                                        Summary
                                                                                                                                                   Number
         2020 Census: Questionnaire Assistance Inbound Calls               Inbound call support continues. A return call option is available to        26
                                                                           callers who leave a message requesting this option.
         2020 Census: Partners & Participating Organizations               Progress to establish relationships with National and community             27
                                                                           organizations is ongoing. The number of partnering organizations at
                                                                           the national-level has grown to 1,054. The 2020 Census exposure at
                                                                           the local and community level continues; the number of active
                                                                           community partners is over 395,000. We have exceeded the 2010
                                                                           Census numbers for both national and community partners.
         2020 Census: Integrated Communications Campaign Weekly Report     Steady progress continues on Integrated Communications Campaign             28
         Timeline                                                          efforts.
         2020 Census: Monthly FY 2020 Budget Execution Report              Fiscal Year 2020 budget execution is managing budget to address             29
                                                                           critical program needs.




                         Legend      Not Applicable      Completed         On Track        Management Focus      Requires Attention




                                                                                                                                                  25
                                                               CUI//PRIVILEGE//DELIB/FEDCON
                            Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 26 of 81

  Periodic Performance Management Reports
  2020 Census: Questionnaire Assistance Inbound Calls

Status:
    On Track

Data current as of:
September 5, 2020

Completion Date:
September 30, 2020


Notes:n
To date, 56,474 callers have
                                                                               12,083,899
requested the callback option.
                                                                             352,457
These callbacks have resulted in                                          12,436,356

20,842 completed interviews and                                              11,613,043

5,841 callers being provided
assistance.




                                                                                Source: Daily Briefing Deck: Census Questionnaire Assistance



                                                                                                                                 26
                                                 CUI//PRIVILEGE//DELIB/FEDCON
                            Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 27 of 81

   Periodic Performance Management Reports
   2020 Census: Partners & Participating Organizations
Status:                                          Participating Organizations                               Participating Organizations
    On Track                                              by Sector                                          by Audiences Served*
                                                  Sector          National      Community                  Audiences Served         National Community
Data current as of:                                                                                    Mass Appeal                    457        235,246
                                            Nonprofit                 389            71,702
September 3, 2020                                                                                      Black/African American          99        17,917
                                            Business                  143            93,625            Young Children                  91         5,849
Completion Date:                            Chamber of                                                 Hispanic/Latino                 86        25,977
                                            Commerce/Trade                                             Rural                           80        14,110
March 2020                                  or Professional
                                                                      114            10,586
                                                                                                       Asian                           80        10,241
                                            Association
                                                                                                       Native Hawaiian Pacific
Notes:                                      Education                 103            83,599                                                        678
                                                                                                       Islander                        48
• 2010 Census: 256,000 regional partners    Government                 89            71,409            Veterans                        41         3,271
  and 856 national partnering               Faith-Based                                                Young and Mobile                40         7,339
  organizations.                                                       68            40,642
                                            Organizations                                              LGBTQ                           24         1,277
• We have exceeded the 2010 Census for
                                            Healthcare                 49            14,957            Individuals with
  both national and community partners.                                                                                                           3,152
                                                                                                       Disabilities                    24
• The National Partnership Program (NPP)    Media                      49             8,477
                                                                                                       Elderly                         24         8,823
  met its 2020 Census goal the week of      Technology                 33              329             Persons Experiencing
  April 20 of securing 900 national
                                            International                                              Homelessness and                           5,459
  participating organizations. NPP will
                                            Governmental/                                              Highly Mobile                   22
  continue to grow the number of                                       17              325
                                            Consulate/                                                 American Indian/
  national partners and engagements.                                                                                                              3,547
                                            Embassy                                                    Alaskan Native                  19
                                            Grand Total              1,054          395,651            MENA                            16           85
                                           *Participating organizations that serve more than one audience are tallied against multiple audiences
                                           served as appropriate, so the sum total is greater than the grand total shown.

                                           Cumulative Completed Partnership Events: 453,814
                                           Partnership Events Completed 8/27 – 9/2: 7,496
                                                                                                  Source: Customer Relationship Management Database

                                                      CUI//PRIVILEGE//DELIB/FEDCON                                                         27
                                Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 28 of 81
    Periodic Performance Management Reports
    2020 Census: Integrated Communications Campaign Weekly Report Timeline
    Source: Integrated Partnerships and Communication
    Data Current as of: September 3, 2020




                                                           Significant Accomplishments
•    Field Recruitment completed running keyword and job board ads on August 31.
•    An updated 2020 Media Buy List was posted on August 31.
•    Puerto Rico Influencer Custom Content ran from 8/31-9/4.
•    The NRFU Regional Satellite and Radio Media Tour for the Denver, Atlanta, Los Angeles Regions was held from 9/1-9/4.




                                                                                                                            28
                                                           CUI//PRIVILEGE//DELIB/FEDCON
    Periodic Performance        Management Reports
                  Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20                                                   Page 29 of 81

    2020 Census: Monthly FY 2020 Budget Execution Report
    Status: On Track                    Data current as of: August 31, 2020                       Completion Date: September 30, 2020
    Notes: The data are updated monthly following the financial close-out of the previous month, typically about five business days into the next month.
FY 2020 Actual Budget Execution for the 2020 Census Program - Commitments and Obligations through 8/31/2020
                                        $ Amounts in Millions                                                       IT                  Non-IT                 Total
Total Planned through August                                                                                     $1,725                 $5,273                 $6,998
     Available contingency and additional appropriations through August                                           $248                  $1,432                 $1,680
     Planned Programmatic through August                                                                         $1,477                 $3,841                 $5,318
Total Actual Commitments and Obligations through August                                                          $1,664                 $3,011                 $4,675
     Unplanned commitments/obligations through August related to adjusted 2020 Census
                                                                                                                  $261                   $310                  $570
     operations due to COVID-19 (risk-based contingency)
     Actual Programmatic Commitments and Obligations through August                                              $1,404                 $2,702                $4,105
Total Plan Variance ($/%)                                                                                      $61 (3.6%)           $2,262 (42.9%)        $2,323 (33.2%)
     Remaining contingency and additional appropriations planned through August                                   ($13)                 $1,122                $1,110
     Delayed Field Operation Spending through August                                                                $0                  $1,191                $1,191
     Non-Field Operational Programmatic Variance through August                                                    $74                   ($51)                 $23
High-Level Variance Explanations:
In light of the COVID-19 pandemic, the U.S. Census Bureau adjusted 2020 Census operations while ensuring a complete and accurate count of all communities. These
adjustments have resulted in positive variances due to schedule adjustments, offset by additional obligations needed to support operational adjustments through the
usage of available contingency funding. The total variance for the resources planned to be available through August is $2.323 billion, or 33 percent. Below outlines the
breakdown of the total variance:
• The positive variance through August against the original plan in 2020 Census IT systems and operations is $61 million, or 4 percent. The positive variance is the result
     of relatively routine minor timing adjustments in contract actions and other IT purchases to later months in the fiscal year, partially offset by $13 million in IT
     contingency used as the result of adjusted 2020 Census operations due to COVID-19 beyond the IT contingency estimate.
•    The positive variance through August against the original plan in 2020 Census non-IT operations is $2.262 billion, or 43 percent. This variance consists of $1.191 billion
     delayed spending in the field operations as a result of schedule adjustments, and $1.122 billion representing a portion of available contingency and additional
     appropriations that has not yet needed to be obligated. This variance is partially offset by a -$51 million non-Field variance, primarily from a prior decision to increase
     funding above the original plan for the ICC contract to facilitate additional media purchases ahead of Census Day.
•    While unused contingency contributes to the overall positive variance, this is a function of a budget decision last October to make all risk-based contingency available
     for peak operations. Decisions have been made to use risk-based contingency funds to support $570 million in unplanned obligations or commitments through August
     as the result of the operational adjustments. The funds used to date include funding field staff salaries related to the suspension of field operations, IT purchases for
     additional devices and licenses, additional media purchases to encourage self response, extending the communication efforts in the motivation and NRFU planning
     phases, purchases of personal protection equipment, and additional costs for the Fingerprint and CQA Contracts as the result of the operational timing adjustments.
     Enumerator overtime to support the timely completion of the NRFU operation was incurred in August as well.
                                                                                                       Source: Commerce Business Systems; Decennial Budget Integration Tool
                                                                                           .                                                                     29
                                                                      CUI//PRIVILEGE//DELIB/FEDCON
              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 30 of 81


                                        Percent Resolved in %HUs Enumerated %HUs Enumerated
        State          Public SR Rate                                                         Daily Change
                                              NRFU            Current Day      Prior Day

U.S. Total                 66.3%             30.7%             97.0%            96.6%            0.4%
West Virginia              56.0%             43.9%             99.9%            99.9%            0.0%
Idaho                      69.0%             30.7%             99.8%            99.8%            0.0%
Hawaii                     62.6%             37.1%             99.7%            99.7%            0.0%
Maine                      57.9%             41.8%             99.7%            99.5%            0.2%
Vermont                    60.1%             39.3%             99.4%            99.2%            0.2%
Puerto Rico                34.4%             64.9%             99.3%            99.1%            0.2%
Indiana                    69.9%             29.3%             99.2%            99.1%            0.2%
Kansas                     69.4%             29.8%             99.2%            99.1%            0.1%
Connecticut                70.2%             28.8%             99.0%            98.8%            0.2%
Washington                 71.9%             27.0%             99.0%            98.8%            0.1%
Arkansas                   60.2%             38.6%             98.9%            98.9%            0.0%
Wisconsin                  71.9%             26.9%             98.8%            98.8%            0.0%
Utah                       70.6%             28.2%             98.7%            98.4%            0.3%
New Hampshire              66.6%             32.2%             98.7%            98.3%            0.4%
Minnesota                  74.7%             23.8%             98.6%            98.6%            0.0%
Alaska                     54.0%             44.3%             98.3%            98.0%            0.3%
North Dakota               64.8%             33.4%             98.3%            98.0%            0.3%
Rhode Island               64.8%             33.4%             98.2%            97.7%            0.5%
Missouri                   65.4%             32.7%             98.2%            97.9%            0.2%
Ohio                       70.2%             27.9%             98.1%            97.8%            0.3%
Oregon                     68.7%             29.3%             98.0%            97.8%            0.2%
Illinois                   70.8%             27.2%             98.0%            97.8%            0.2%
Massachusetts              68.8%             29.2%             98.0%            97.6%            0.3%
Nebraska                   71.5%             26.4%             98.0%            97.6%            0.3%
California                 68.8%             29.2%             97.9%            97.7%            0.2%
Maryland                   70.5%             27.4%             97.9%            97.5%            0.4%
Pennsylvania               68.9%             28.9%             97.8%            97.5%            0.3%
New Jersey                 68.7%             28.9%             97.7%            97.2%            0.4%
New York                   63.3%             34.3%             97.6%            97.1%            0.5%
Michigan                   70.9%             26.6%             97.5%            97.1%            0.4%
Tennessee                  65.5%             31.9%             97.4%            97.2%            0.3%
Texas                      62.0%             35.3%             97.3%            97.0%            0.3%
Virginia                   70.9%             26.3%             97.2%            96.9%            0.3%
Nevada                     66.0%             31.0%             97.1%            96.7%            0.4%
Iowa                       71.0%             25.5%             96.6%            96.0%            0.6%
Colorado                   69.5%             27.1%             96.5%            96.1%            0.4%
Wyoming                    60.6%             35.9%             96.5%            95.9%            0.6%
Delaware                   64.3%             32.2%             96.4%            95.7%            0.7%
South Dakota               66.9%             29.1%             96.0%            95.5%            0.5%
District of Columbia       62.9%             32.9%             95.9%            95.1%            0.8%
Oklahoma                   60.5%             35.3%             95.8%            95.3%            0.5%
Kentucky                   67.9%             27.8%             95.7%            95.2%            0.5%
Florida                    63.1%             32.0%             95.2%            94.6%            0.6%
North Carolina             62.6%             32.2%             94.7%            94.0%            0.7%
Arizona                    63.4%             31.3%             94.7%            94.1%            0.6%
New Mexico                 57.7%             36.7%             94.4%            93.7%            0.7%
Georgia                    61.9%             31.9%             93.8%            93.1%            0.7%
South Carolina             60.3%             32.9%             93.3%            92.5%            0.8%
Mississippi                59.8%             33.4%             93.2%            92.5%            0.7%
Montana                    59.8%             32.8%             92.6%            91.9%            0.8%
Louisiana                  59.6%             32.9%             92.5%            91.8%            0.7%
Alabama                    62.9%             28.2%             91.1%            90.5%            0.6%
              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 31 of 81


                                        Percent Resolved in %HUs Enumerated %HUs Enumerated
        State          Public SR Rate                                                         Daily Change
                                              NRFU            Current Day      Prior Day

U.S. Total                 66.3%             30.7%             97.0%            96.6%            0.4%
Alabama                    62.9%             28.2%             91.1%            90.5%            0.6%
Alaska                     54.0%             44.3%             98.3%            98.0%            0.3%
Arizona                    63.4%             31.3%             94.7%            94.1%            0.6%
Arkansas                   60.2%             38.6%             98.9%            98.9%            0.0%
California                 68.8%             29.2%             97.9%            97.7%            0.2%
Colorado                   69.5%             27.1%             96.5%            96.1%            0.4%
Connecticut                70.2%             28.8%             99.0%            98.8%            0.2%
Delaware                   64.3%             32.2%             96.4%            95.7%            0.7%
District of Columbia       62.9%             32.9%             95.9%            95.1%            0.8%
Florida                    63.1%             32.0%             95.2%            94.6%            0.6%
Georgia                    61.9%             31.9%             93.8%            93.1%            0.7%
Hawaii                     62.6%             37.1%             99.7%            99.7%            0.0%
Idaho                      69.0%             30.7%             99.8%            99.8%            0.0%
Illinois                   70.8%             27.2%             98.0%            97.8%            0.2%
Indiana                    69.9%             29.3%             99.2%            99.1%            0.2%
Iowa                       71.0%             25.5%             96.6%            96.0%            0.6%
Kansas                     69.4%             29.8%             99.2%            99.1%            0.1%
Kentucky                   67.9%             27.8%             95.7%            95.2%            0.5%
Louisiana                  59.6%             32.9%             92.5%            91.8%            0.7%
Maine                      57.9%             41.8%             99.7%            99.5%            0.2%
Maryland                   70.5%             27.4%             97.9%            97.5%            0.4%
Massachusetts              68.8%             29.2%             98.0%            97.6%            0.3%
Michigan                   70.9%             26.6%             97.5%            97.1%            0.4%
Minnesota                  74.7%             23.8%             98.6%            98.6%            0.0%
Mississippi                59.8%             33.4%             93.2%            92.5%            0.7%
Missouri                   65.4%             32.7%             98.2%            97.9%            0.2%
Montana                    59.8%             32.8%             92.6%            91.9%            0.8%
Nebraska                   71.5%             26.4%             98.0%            97.6%            0.3%
Nevada                     66.0%             31.0%             97.1%            96.7%            0.4%
New Hampshire              66.6%             32.2%             98.7%            98.3%            0.4%
New Jersey                 68.7%             28.9%             97.7%            97.2%            0.4%
New Mexico                 57.7%             36.7%             94.4%            93.7%            0.7%
New York                   63.3%             34.3%             97.6%            97.1%            0.5%
North Carolina             62.6%             32.2%             94.7%            94.0%            0.7%
North Dakota               64.8%             33.4%             98.3%            98.0%            0.3%
Ohio                       70.2%             27.9%             98.1%            97.8%            0.3%
Oklahoma                   60.5%             35.3%             95.8%            95.3%            0.5%
Oregon                     68.7%             29.3%             98.0%            97.8%            0.2%
Pennsylvania               68.9%             28.9%             97.8%            97.5%            0.3%
Rhode Island               64.8%             33.4%             98.2%            97.7%            0.5%
South Carolina             60.3%             32.9%             93.3%            92.5%            0.8%
South Dakota               66.9%             29.1%             96.0%            95.5%            0.5%
Tennessee                  65.5%             31.9%             97.4%            97.2%            0.3%
Texas                      62.0%             35.3%             97.3%            97.0%            0.3%
Utah                       70.6%             28.2%             98.7%            98.4%            0.3%
Vermont                    60.1%             39.3%             99.4%            99.2%            0.2%
Virginia                   70.9%             26.3%             97.2%            96.9%            0.3%
Washington                 71.9%             27.0%             99.0%            98.8%            0.1%
West Virginia              56.0%             43.9%             99.9%            99.9%            0.0%
Wisconsin                  71.9%             26.9%             98.8%            98.8%            0.0%
Wyoming                    60.6%             35.9%             96.5%            95.9%            0.6%
Puerto Rico                34.4%             64.9%             99.3%            99.1%            0.2%
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 32 of 81
Friday, September 25, 2020
 Albert E Fontenot (CENSUS/ADDC FED)


        25   Fri




8 AM
          Decennial Executive Meeting on SKYPE
        Using Skype for Business--See Number Below
        Albert E Fontenot (CENSUS/ADDC FED)

                                                                                            RE: Still waiting for UL order Heller, Megan (Federal)
                                                                                        
9 AM
          Discuss Extending NRFU
        Albert E Fontenot (CENSUS/ADDC FED)




10 AM
        Operational Planning
        Albert E Fontenot (CENSUS/ADDC FED)


                                                                                            Touch Base 1-866-632-2523,,,7830818# Kelley, Karen (Federal)
                                                                                        
11 AM
          Preparation before the Standing Call with Congressional Committee Staff at 12:00pm



                                                                                                                                                           
12 PM

        Standing call with congressional committee staff Christopher J Stanley (CENSUS/OCIA FED)
                                                                                                                                                           



 1 PM
        DOC Reports on Post Data Collection Processing
        Maryann M Chapin (CENSUS/ADDC FED)

                                                                                            Discuss Extending NRFU
                                                                                            Virtual
                                                                                            Ron S Jarmin (CENSUS/DEPDIR FED)
 2 PM




        Canceled: ACS Bi-Monthly Update
        8H008
        Ceci Adriana Villa Ross (CENSUS/ACSO FED)
 3 PM
                                                                                               GAO Monthly Leadership Meeting
                                                                                            See SKYPE Information Below
                                                                                            Albert E Fontenot (CENSUS/ADDC FED)



 4 PM
        Review of Slides
        Christopher M Denno (CENSUS/ADDC FED)




 5 PM




 6 PM




 7 PM
                                                  Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 33 of 81




geo         geo_name               initial_sr_univ    pub_sr_num pub_sr_rate   uera_wkld     uera_resolved sr_nrfu_complete
0100000US   U.S. Total                      147885967     98127799       66.4%         36164           34147         1948876
01          Alabama                           2485849       1564681      62.9%                                         17886
02          Alaska                             319728        172818      54.1%         30966           30901             8141
04          Arizona                           3210387       2036097      63.4%                                         39301
05          Arkansas                          1533931        924482      60.3%                                         15959
06          California                       15109275     10397041       68.8%                                        249916
08          Colorado                          2594870       1803133      69.5%                                         32637
09          Connecticut                       1577275       1108012      70.2%                                         25040
10          Delaware                           462431        297232      64.3%                                           6314
11          District of Columbia               374067        235541      63.0%                                           5356
12          Florida                          10239190       6469404      63.2%           107             107          106854
13          Georgia                           4792114       2971284      62.0%                                         51254
15          Hawaii                             583976        365728      62.6%                                         11590
16          Idaho                              785218        542098      69.0%                                         14392
17          Illinois                          5640811       3993447      70.8%                                         78785
18          Indiana                           3063868       2142614      69.9%                                         33817
19          Iowa                              1482711       1053673      71.1%                                         11177
20          Kansas                            1339595        929600      69.4%                                         15222
21          Kentucky                          2111845       1433691      67.9%                                         13308
22          Louisiana                         2255375       1344216      59.6%                                         23511
23          Maine                              768392        445142      57.9%          3139            3139           17654
24          Maryland                          2611186       1841596      70.5%                                         35352
25          Massachusetts                     3146681       2164818      68.8%                                         50513
26          Michigan                          4785977       3394646      70.9%           673                           34916
27          Minnesota                         2568167       1920139      74.8%                                         26357
28          Mississippi                       1445190        864815      59.8%                                         10116
29          Missouri                          3055857       2000336      65.5%                                         33652
30          Montana                            584309        349519      59.8%                                           7018
31          Nebraska                           881098        630407      71.5%                                           8587
32          Nevada                            1312783        867089      66.0%                                         16927
33          New Hampshire                      660191        439576      66.6%                                         11569
                             Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 34 of 81




34   New Jersey        3855412     2652043       68.8%                                   53927
35   New Mexico        1042458      602845       57.8%                                   19692
36   New York          9012965     5707874       63.3%                                  173376
37   North Carolina    5008585     3135539       62.6%                                   60097
38   North Dakota       401918      260580       64.8%                                    4588
39   Ohio              5480977     3850269       70.2%                                   60171
40   Oklahoma          1884565     1140816       60.5%                                   22890
41   Oregon            1935048     1330319       68.7%                                   24742
42   Pennsylvania      5990519     4131637       69.0%                                   81025
44   Rhode Island       494351      320356       64.8%                                    8484
45   South Carolina    2565180     1547826       60.3%                                   24879
46   South Dakota       414719      277506       66.9%                                    4981
47   Tennessee         3233776     2119819       65.6%                                   36973
48   Texas            12098948     7510856       62.1%                                  187045
49   Utah              1198683      846132       70.6%                                   14347
50   Vermont            351587      211209       60.1%                                    7209
51   Virginia          3726125     2641641       70.9%                                   46864
53   Washington        3301270     2374900       71.9%                                   45704
54   West Virginia      985271      551673       56.0%                                   22282
55   Wisconsin         2829640     2034206       71.9%       1279                        31436
56   Wyoming            291623      176878       60.7%                                    5043
72   Puerto Rico       1776890      613024       34.5%                                  220438
                                                     Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 35 of 81


           State                  Current Followup WL Field Resolved Self Response AdRec       Special Closeout Total Completed Field Completed

U.S. Total U.S. Total
                                            59589834      41166372       6046935     8291195           150727         55655229   49608294
AK         Alaska                             172839        128326         24815       15082               11           168234     143419
AL         Alabama                           1090907        665823         86589      118936            10689           882037     795448
AR         Arkansas                           709309        554821         57543       83634              218           696216     638673
AZ         Arizona                           1422267        930910        155948      179661             2976          1269495    1113547
CA         California                        5900468       4075613        746266      804905             3873          5630657    4884391
CO         Colorado                           980629        654035        108704      135056             1393           899188     790484
CT         Connecticut                        574498        399044         64184       96303              808           560339     496155
DC         District of Columbia               170403        114861         15962       25211               81           156115     140153
DE         Delaware                           194017        130104         17839       31820               20           179783     161944
FL         Florida                           4369791       2833996        393660      691885            11856          3931397    3537737
GA         Georgia                           2108643       1364055        184190      270619            23664          1842528    1658338
HI         Hawaii                             266302        217433         26351       20116              958           264858     238507
IA         Iowa                               495607        323415         42477       86766              347           453005     410528
ID         Idaho                              298839        237042         27591       32076              266           296975     269384
IL         Illinois                          1957495       1347585        198162      316709             1554          1864010    1665848
IN         Indiana                           1077241        792504         99775      164960              694          1057933     958158
KS         Kansas                             484273        362890         45385       66632               35           474942     429557
KY         Kentucky                           792998        558218         60033       91905              314           710470     650437
LA         Louisiana                         1034669        674073         77821      123731             3523           879148     801327
MA         Massachusetts                     1209377        840957        128872      182931              475          1153235    1024363
MD         Maryland                           928009        627671        102335      149953              181           880140     777805
ME         Maine                              393283        306615         32290       52080              273           391258     358968
MI         Michigan                          1608754       1106549        139721      249598             7273          1503141    1363420
MN         Minnesota                          780321        550924         80680      117000              487           749091     668411
MO         Missouri                          1236088        908661        102775      175058             1324          1187818    1085043
MS         Mississippi                        658387        447491         45631       72409             3492           569023     523392
MT         Montana                            260896        166231         32118       24949              128           223426     191308
NC         North Carolina                    2220888       1432359        209620      311065            25404          1978448    1768828
ND         North Dakota                       165329        125259         14081       20090               51           159481     145400
NE         Nebraska                           298827        206878         30346       46717               79           284020     253674
NH         New Hampshire                      270974        189955         30861       42301              196           263313     232452
                            Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 36 of 81


NJ   New Jersey       1456375     997119      162995    214938          2914       1377966   1214971
NM   New Mexico        505792     330569       70625     50580           959        452733    382108
NV   Nevada            536331     362806       61102     80133           291        504332    443230
NY   New York         4033240    2819842      454575    553843         12859       3841119   3386544
OH   Ohio             1920808    1332146      183814    312647           310       1828917   1645103
OK   Oklahoma          881974     630095       89950     92662           385        813092    723142
OR   Oregon            724990     523693       75005     90342           403        689443    614438
PA   Pennsylvania     2235988    1559674      211870    346902           628       2119074   1907204
RI   Rhode Island      206654     145436       20281     32910           255        198882    178601
SC   South Carolina   1175387     741639       97786    161620         15994       1017039    919253
SD   South Dakota      164245     108678       19210     21648            53        149589    130379
TN   Tennessee        1337368     961040      120833    178796           244       1260913   1140080
TX   Texas            5631011    4035630      605066    714343          9154       5364193   4759127
UT   Utah              432527     318464       54343     47889           196        420892    366549
VA   Virginia         1321595     900216      137235    192557           378       1230386   1093151
VT   Vermont           172355     131918       19125     19361            80        170484    151359
WA   Washington       1163377     823450      140379    170012          1113       1134954    994575
WI   Wisconsin         931838     678219       79788    146693           436        905136    825348
WV   West Virginia     488244     398210       40731     47332           763        487036    446305
WY   Wyoming           137407      93230       19597     15829           669        129325    109728
PR   Puerto Rico      1348147    1153376      186526         0           446       1340348   1153822
                                          Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 37 of 81




                                        Percent Resolved in %HUs Enumerated %HUs Enumerated
        State          Public SR Rate                                                         Daily Change
                                              NRFU            Current Day      Prior Day

U.S. Total                 62.9%             28.9%             91.8%            91.1%            0.7%
Alabama                    59.6%             33.6%             93.2%            92.5%            0.7%
Alaska                     59.8%             33.6%             93.4%            92.6%            0.8%
Arizona                    59.8%             34.1%             93.9%            93.2%            0.7%
Arkansas                   60.3%             33.6%             93.9%            93.3%            0.7%
California                 62.0%             32.5%             94.5%            93.8%            0.7%
Colorado                   57.8%             37.0%             94.8%            94.4%            0.4%
Connecticut                62.6%             32.6%             95.2%            94.7%            0.5%
Delaware                   63.4%             31.9%             95.3%            94.7%            0.7%
District of Columbia       67.9%             28.3%             96.2%            95.7%            0.5%
Florida                    63.0%             33.3%             96.3%            95.9%            0.4%
Georgia                    63.2%             32.6%             95.8%            95.2%            0.6%
Hawaii                     60.5%             35.9%             96.4%            95.8%            0.6%
Idaho                      66.9%             29.6%             96.5%            96.0%            0.5%
Illinois                   69.5%             27.4%             96.9%            96.5%            0.4%
Indiana                    64.3%             32.7%             97.0%            96.4%            0.5%
Iowa                       71.1%             26.1%             97.2%            96.6%            0.6%
Kansas                     60.7%             36.6%             97.2%            96.5%            0.7%
Kentucky                   66.4%             31.0%             97.4%            97.0%            0.4%
Louisiana                  66.0%             31.5%             97.6%            97.1%            0.5%
Maine                      70.9%             26.7%             97.6%            97.2%            0.4%
Maryland                   69.0%             30.7%             99.8%            99.8%            0.0%
Massachusetts              56.0%             43.9%             99.9%            99.9%            0.0%
Michigan                   62.6%             37.1%             99.8%            99.7%            0.0%
Minnesota                  57.9%             41.8%             99.7%            99.7%            0.1%
Mississippi                60.1%             39.4%             99.5%            99.4%            0.1%
Missouri                   69.9%             29.4%             99.4%            99.2%            0.1%
Montana                    69.4%             29.9%             99.3%            99.2%            0.1%
Nebraska                   70.2%             28.9%             99.1%            99.0%            0.1%
Nevada                     66.6%             32.3%             98.9%            98.7%            0.1%
                         Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 38 of 81


New Hampshire    71.9%      27.2%           99.2%           99.0%            0.2%
New Jersey       68.7%      29.4%           98.2%           98.0%            0.2%
New Mexico       34.5%      65.0%           99.5%           99.3%            0.2%
New York         64.8%      33.6%           98.4%           98.2%            0.2%
North Carolina   74.8%      24.0%           98.8%           98.6%            0.2%
North Dakota     70.2%      28.1%           98.3%           98.1%            0.2%
Ohio             69.0%      29.1%           98.1%           97.8%            0.3%
Oklahoma         68.8%      29.4%           98.2%           98.0%            0.3%
Oregon           71.9%      27.2%           99.1%           98.8%            0.3%
Pennsylvania     65.6%      32.1%           97.7%           97.4%            0.3%
Rhode Island     70.5%      27.7%           98.2%           97.9%            0.3%
South Carolina   65.5%      33.0%           98.4%           98.2%            0.3%
South Dakota     68.8%      29.4%           98.2%           97.9%            0.3%
Tennessee        64.8%      33.7%           98.6%           98.3%            0.3%
Texas            60.3%      38.9%           99.2%           98.9%            0.3%
Utah             70.6%      28.4%           99.0%           98.7%            0.3%
Vermont          54.1%      44.6%           98.7%           98.3%            0.3%
Virginia         68.8%      29.2%           98.0%           97.7%            0.3%
Washington       63.3%      34.6%           97.9%           97.6%            0.3%
West Virginia    70.9%      26.9%           97.8%           97.5%            0.3%
Wisconsin        70.8%      27.6%           98.4%           98.0%            0.4%
Wyoming          71.5%      26.8%           98.3%           98.0%            0.4%
Puerto Rico      62.1%      35.8%           97.8%           97.3%            0.5%
                                                                                                                 Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 39 of 81


Use table for Maryann's slides                                                                                             No PR, Sorted by % HUs enumerated                                                                       For Sorting

                                                                                                                                                                    Percent
                                           Percent Resolved in   %HUs Enumerated   %HUs Enumerated                                                                             %HUs Enumerated   %HUs Enumerated
         State            Public SR Rate                                                             Weekly Change                   State        Public SR Rate   Resolved in                                     Weekly Change      State        Public SR Rate   Percent Resolved in NRFU   %HUs Enumerated Current Week   %HUs Enumerated Prior Week   Weekly Change
                                                 NRFU             Current Week       Prior Week                                                                                 Current Week       Prior Week
                                                                                                                                                                     NRFU
U.S. Total                       62.9%           28.9%                91.8%             93.6%            ‐1.8%             U.S. Total                 62.9%          28.9%          91.8%             93.6%            ‐1.8%       West Virgin         56.0%                 43.9%                        99.9%                         99.6%                  0.2%
Alabama                          59.6%           33.6%                93.2%             85.6%            7.6%              West Virginia              56.0%          43.9%          99.9%             99.6%             0.2%       Idaho               69.0%                 30.8%                        99.8%                         99.7%                  0.0%
Alaska                           59.8%           33.6%                93.4%             95.4%            ‐1.9%             Idaho                      69.0%          30.8%          99.8%             99.7%             0.0%       Hawaii              62.6%                 37.1%                        99.7%                         98.9%                  0.8%
Arizona                          59.8%           34.1%                93.9%             88.9%            5.0%              Hawaii                     62.6%          37.1%          99.7%             98.9%             0.8%       Maine               57.9%                 41.6%                        99.5%                         98.0%                  1.5%
Arkansas                         60.3%           33.6%                93.9%             96.9%            ‐3.0%             Maine                      57.9%          41.6%          99.5%             98.0%             1.5%       Vermont             60.1%                 39.1%                        99.2%                         97.2%                  2.0%
California                       62.0%           32.5%                94.5%             95.8%            ‐1.3%             Vermont                    60.1%          39.1%          99.2%             97.2%             2.0%       Kansas              69.3%                 29.7%                        99.1%                         97.8%                  1.3%
Colorado                         57.8%           37.0%                94.8%             93.4%            1.4%              Kansas                     69.3%          29.7%          99.1%             97.8%             1.3%       Indiana             69.9%                 29.2%                        99.1%                         97.8%                  1.2%
Connecticut                      62.6%           32.6%                95.2%             97.5%            ‐2.2%             Indiana                    69.9%          29.2%          99.1%             97.8%             1.2%       Arkansas            60.2%                 38.7%                        98.9%                         96.9%                  2.0%
Delaware                         63.4%           31.9%                95.3%             92.1%            3.2%              Arkansas                   60.2%          38.7%          98.9%             96.9%             2.0%       Washington          71.9%                 26.9%                        98.8%                         98.0%                  0.8%
District of Columbia             67.9%           28.3%                96.2%             92.1%            4.1%              Washington                 71.9%          26.9%          98.8%             98.0%             0.8%       Wisconsin           71.9%                 26.9%                        98.8%                         97.6%                  1.2%
Florida                          63.0%           33.3%                96.3%             89.8%            6.5%              Wisconsin                  71.9%          26.9%          98.8%             97.6%             1.2%       Connecticut         70.2%                 28.6%                        98.8%                         97.5%                  1.3%
Georgia                          63.2%           32.6%                95.8%             87.4%            8.4%              Connecticut                70.2%          28.6%          98.8%             97.5%             1.3%       Minnesota           74.7%                 23.8%                        98.6%                         96.8%                  1.7%
Hawaii                           60.5%           35.9%                96.4%             98.9%            ‐2.5%             Minnesota                  74.7%          23.8%          98.6%             96.8%             1.7%       Utah                70.5%                 27.9%                        98.4%                         95.7%                  2.7%
Idaho                            66.9%           29.6%                96.5%             99.7%            ‐3.2%             Utah                       70.5%          27.9%          98.4%             95.7%             2.7%       New Hamps           66.5%                 31.8%                        98.3%                         95.5%                  2.8%
Illinois                         69.5%           27.4%                96.9%             95.8%            1.1%              New Hampshire              66.5%          31.8%          98.3%             95.5%             2.8%       Alaska              54.0%                 44.1%                        98.0%                         95.4%                  2.7%
Indiana                          64.3%           32.7%                97.0%             97.8%            ‐0.9%             Alaska                     54.0%          44.1%          98.0%             95.4%             2.7%       North Dako          64.8%                 33.2%                        98.0%                         94.8%                  3.1%
Iowa                             71.1%           26.1%                97.2%             91.5%            5.7%              North Dakota               64.8%          33.2%          98.0%             94.8%             3.1%       Missouri            65.4%                 32.5%                        97.9%                         96.0%                  1.9%
Kansas                           60.7%           36.6%                97.2%             97.8%            ‐0.6%             Missouri                   65.4%          32.5%          97.9%             96.0%             1.9%       Oregon              68.7%                 29.1%                        97.8%                         96.7%                  1.1%
Kentucky                         66.4%           31.0%                97.4%             91.3%            6.1%              Oregon                     68.7%          29.1%          97.8%             96.7%             1.1%       Ohio                70.2%                 27.6%                        97.8%                         95.5%                  2.3%
Louisiana                        66.0%           31.5%                97.6%             86.9%            10.7%             Ohio                       70.2%          27.6%          97.8%             95.5%             2.3%       Illinois            70.7%                 27.1%                        97.8%                         95.8%                  1.9%
Maine                            70.9%           26.7%                97.6%             98.0%            ‐0.4%             Illinois                   70.7%          27.1%          97.8%             95.8%             1.9%       Rhode Islan         64.7%                 33.1%                        97.7%                         95.0%                  2.8%
Maryland                         69.0%           30.7%                99.8%             95.2%            4.5%              Rhode Island               64.7%          33.1%          97.7%             95.0%             2.8%       California          68.7%                 29.0%                        97.7%                         95.8%                  2.0%
Massachusetts                    56.0%           43.9%                99.9%             95.5%            4.4%              California                 68.7%          29.0%          97.7%             95.8%             2.0%       Massachuse          68.7%                 28.9%                        97.6%                         95.5%                  2.1%
Michigan                         62.6%           37.1%                99.8%             93.9%            5.9%              Massachusetts              68.7%          28.9%          97.6%             95.5%             2.1%       Nebraska            71.5%                 26.1%                        97.6%                         94.7%                  2.9%
Minnesota                        57.9%           41.8%                99.7%             96.8%            2.9%              Nebraska                   71.5%          26.1%          97.6%             94.7%             2.9%       Maryland            70.4%                 27.1%                        97.5%                         95.2%                  2.3%
Mississippi                      60.1%           39.4%                99.5%             87.1%            12.4%             Maryland                   70.4%          27.1%          97.5%             95.2%             2.3%       Pennsylvani         68.9%                 28.6%                        97.5%                         95.1%                  2.4%
Missouri                         69.9%           29.4%                99.4%             96.0%            3.4%              Pennsylvania               68.9%          28.6%          97.5%             95.1%             2.4%       New Jersey          68.7%                 28.5%                        97.2%                         94.0%                  3.2%
Montana                          69.4%           29.9%                99.3%             86.9%            12.5%             New Jersey                 68.7%          28.5%          97.2%             94.0%             3.2%       Tennessee           65.5%                 31.7%                        97.2%                         94.5%                  2.6%
Nebraska                         70.2%           28.9%                99.1%             94.7%            4.4%              Tennessee                  65.5%          31.7%          97.2%             94.5%             2.6%       New York            63.2%                 33.9%                        97.1%                         94.0%                  3.0%
Nevada                           66.6%           32.3%                98.9%             93.4%            5.5%              New York                   63.2%          33.9%          97.1%             94.0%             3.0%       Michigan            70.9%                 26.2%                        97.1%                         93.9%                  3.2%
New Hampshire                    71.9%           27.2%                99.2%             95.5%            3.6%              Michigan                   70.9%          26.2%          97.1%             93.9%             3.2%       Texas               62.0%                 35.0%                        97.0%                         93.2%                  3.8%
New Jersey                       68.7%           29.4%                98.2%             94.0%            4.1%              Texas                      62.0%          35.0%          97.0%             93.2%             3.8%       Virginia            70.8%                 26.1%                        96.9%                         94.1%                  2.8%
New Mexico                       34.5%           65.0%                99.5%             88.6%            10.9%             Virginia                   70.8%          26.1%          96.9%             94.1%             2.8%       Nevada              66.0%                 30.7%                        96.7%                         93.4%                  3.3%
New York                         64.8%           33.6%                98.4%             94.0%            4.4%              Nevada                     66.0%          30.7%          96.7%             93.4%             3.3%       Colorado            69.4%                 26.7%                        96.1%                         93.4%                  2.8%
North Carolina                   74.8%           24.0%                98.8%             89.3%            9.5%              Colorado                   69.4%          26.7%          96.1%             93.4%             2.8%       Iowa                71.0%                 25.0%                        96.0%                         91.5%                  4.5%
North Dakota                     70.2%           28.1%                98.3%             94.8%            3.5%              Iowa                       71.0%          25.0%          96.0%             91.5%             4.5%       Wyoming             60.6%                 35.3%                        95.9%                         91.3%                  4.6%
Ohio                             69.0%           29.1%                98.1%             95.5%            2.6%              Wyoming                    60.6%          35.3%          95.9%             91.3%             4.6%       Delaware            64.2%                 31.5%                        95.7%                         92.1%                  3.6%
Oklahoma                         68.8%           29.4%                98.2%             91.5%            6.8%              Delaware                   64.2%          31.5%          95.7%             92.1%             3.6%       South Dako          66.8%                 28.7%                        95.5%                         92.4%                  3.1%
Oregon                           71.9%           27.2%                99.1%             96.7%            2.3%              South Dakota               66.8%          28.7%          95.5%             92.4%             3.1%       Oklahoma            60.5%                 34.9%                        95.3%                         91.5%                  3.9%
Pennsylvania                     65.6%           32.1%                97.7%             95.1%            2.6%              Oklahoma                   60.5%          34.9%          95.3%             91.5%             3.9%       Kentucky            67.8%                 27.3%                        95.2%                         91.3%                  3.9%
Rhode Island                     70.5%           27.7%                98.2%             95.0%            3.2%              Kentucky                   67.8%          27.3%          95.2%             91.3%             3.9%       District of C       62.9%                 32.2%                        95.1%                         92.1%                  3.0%
South Carolina                   65.5%           33.0%                98.4%             87.7%            10.8%             District of Columbia       62.9%          32.2%          95.1%             92.1%             3.0%       Florida             63.1%                 31.5%                        94.6%                         89.8%                  4.8%
South Dakota                     68.8%           29.4%                98.2%             92.4%            5.8%              Florida                    63.1%          31.5%          94.6%             89.8%             4.8%       Arizona             63.3%                 30.8%                        94.1%                         88.9%                  5.1%
Tennessee                        64.8%           33.7%                98.6%             94.5%            4.0%              Arizona                    63.3%          30.8%          94.1%             88.9%             5.1%       North Carol         62.5%                 31.5%                        94.0%                         89.3%                  4.6%
Texas                            60.3%           38.9%                99.2%             93.2%            6.0%              North Carolina             62.5%          31.5%          94.0%             89.3%             4.6%       New Mexico          57.5%                 36.2%                        93.7%                         88.6%                  5.1%
Utah                             70.6%           28.4%                99.0%             95.7%            3.3%              New Mexico                 57.5%          36.2%          93.7%             88.6%             5.1%       Georgia             61.9%                 31.2%                        93.1%                         87.4%                  5.7%
Vermont                          54.1%           44.6%                98.7%             97.2%            1.5%              Georgia                    61.9%          31.2%          93.1%             87.4%             5.7%       Mississippi         59.8%                 32.7%                        92.5%                         87.1%                  5.4%
Virginia                         68.8%           29.2%                98.0%             94.1%            3.9%              Mississippi                59.8%          32.7%          92.5%             87.1%             5.4%       South Carol         60.2%                 32.2%                        92.5%                         87.7%                  4.8%
Washington                       63.3%           34.6%                97.9%             98.0%            ‐0.1%             South Carolina             60.2%          32.2%          92.5%             87.7%             4.8%       Montana             59.7%                 32.1%                        91.9%                         86.9%                  5.0%
West Virginia                    70.9%           26.9%                97.8%             99.6%            ‐1.8%             Montana                    59.7%          32.1%          91.9%             86.9%             5.0%       Louisiana           59.5%                 32.3%                        91.8%                         86.9%                  4.9%
Wisconsin                        70.8%           27.6%                98.4%             97.6%            0.7%              Louisiana                  59.5%          32.3%          91.8%             86.9%             4.9%       Alabama             62.9%                 27.7%                        90.5%                         85.6%                  5.0%
Wyoming                          71.5%           26.8%                98.3%             91.3%            7.0%              Alabama                    62.9%          27.7%          90.5%             85.6%             5.0%
Puerto Rico                      62.1%           35.8%                97.8%             95.8%            2.1%
                                                                                                                                                                Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 40 of 81


                                                                                                                                                                                                                                        For Maryann
Column Calculation                                         d+J                                    ((g‐h)+i)‐n   (l+m+t)‐n                                j‐k       d+k        p/f     p/f Prior Day      q‐r
     Column Label        c           d         e            f            g         h        i          j            k       l        m         n          o         p          q            r             s        t        9/25/2020

                                                                                     Self‐                                                                                 %HUs                       % Change                                                                                                                                                                                                                  Remainin
                                                                                                              HUs                           HUs with                                                                                                                                                                                                                                                                    Percent
                                                                      Initial HUs Response UE and  HUs in              NRFU HUs Resolved             Remaining           Enumerat        %HUs            HUs                                                                                                                                                                                                 Total HUs           g HUs to
                     Initial SR   Public SR Public SR Total Housing                                        Resolved in                       SR and            Total HUs                                                                                     % of NRFU    Days to 99%     Days to 99%                             Finish on     Projectio Projectio                                                      Total
          State                                                        in NRFU     s in the RA     NRFU                Resolved in UE and              NRFU                 ed        Enumerated      Enumerat    SRV                     Balance to 99%                                                 Finish on (Single Day)                                                           State    Total HUs Enumerat               be
                     Universe     Number      Rate        Units                                              NRFU                             NRFU             Resolved                                                                                       to 99%      (Single Day)     (Banded)                               (Banded)      n at 9/30 n at 10/5                                                    Enumerat
                                                                      Workload      NRFU Workload Workload                Field    RA Cases          Workload             Current      Prior Day       ed Prior                                                                                                                                                                                                 ed              enumerat
                                                                                                            Workload                        Complete                                                                                                                                                                                                                                                                      ed
                                                                                  Universe                                                                                  Day                          Day                                                                                                                                                                                                                        ed
                                                                                                                                                                                                                                  99%
        Alabama         2,485,849 1,564,681    62.9%      2,551,113 1,090,907     86,589        0    986,432    777,562    795,448        0    17,886   208,870 2,342,243     91.8%           91.1%       0.7%    0.44%     2,525,602              183,359        87.8%            10.6           16.5              10/5/2020      10/11/2020      94.0%     96.2%    0.004506   0.91   Alabama 2,551,113        2,342,243   91.8% 208,870
        Louisiana       2,255,375 1,344,216    59.6%      2,277,553 1,034,669     77,821        0    933,337    777,816    801,327        0    23,511   155,521 2,122,032     93.2%           92.5%       0.7%    0.38%     2,254,777              132,745        85.4%             8.6           15.5              10/3/2020      10/10/2020      95.1%     96.9%     0.00435   0.92   Louisiana 2,277,553      2,122,032   93.2% 155,521
        Montana           584,309    349,519   59.8%        571,279    260,896    32,118        0    221,760    184,290    191,308        0     7,018    37,470     533,809   93.4%           92.6%       0.8%    0.38%       565,566               31,757        84.8%             6.8           14.7              10/1/2020       10/9/2020      95.3%     97.2%     0.00377   0.93   Montana        571,279     533,809   93.4%    37,470
        Mississippi     1,445,190    864,815   59.8%      1,467,455    658,387    45,631        0    602,640    513,276    523,392        0    10,116    89,364 1,378,091     93.9%           93.2%       0.7%    0.38%     1,452,780               74,689        83.6%             7.1           13.5              10/2/2020       10/8/2020      95.8%     97.7%    0.003409   0.94   Mississippi 1,467,455    1,378,091   93.9%    89,364
        South Caro      2,565,180 1,547,826    60.3%      2,600,548 1,175,387     97,786        0 1,052,722     894,374    919,253        0    24,879   158,348 2,442,200     93.9%           93.3%       0.7%    0.38%     2,574,543              132,343        83.6%             7.7           13.5              10/2/2020       10/8/2020      95.8%     97.7%    0.002999   0.95   South Caro2,600,548      2,442,200   93.9% 158,348
        Georgia         4,792,114 2,971,284    62.0%      4,844,483 2,108,643 184,190           0 1,873,199   1,607,084  1,658,338        0    51,254   266,115 4,578,368     94.5%           93.8%       0.7%    0.34%     4,796,038              217,670        81.8%             6.7           13.2              10/1/2020       10/8/2020      96.2%     97.9%    0.002458   0.96   Georgia 4,844,483        4,578,368   94.5% 266,115
        New Mexic       1,042,458    602,845   57.8%      1,018,320    505,792    70,625        0    415,475    362,416    382,108        0    19,692    53,059     965,261   94.8%           94.4%       0.4%    0.34%     1,008,137               42,876        80.8%            10.5           12.4              10/5/2020       10/7/2020      96.5%     98.2%     0.00237   0.97   New Mexic1,018,320         965,261   94.8%    53,059
        North Caro      5,008,585 3,135,539    62.6%      5,086,710 2,220,888 209,620           0 1,951,171   1,708,731  1,768,828        0    60,097   242,440 4,844,270     95.2%           94.7%       0.5%    0.30%     5,035,843              191,573        79.0%             7.1           12.6              10/2/2020       10/7/2020      96.7%     98.2%    0.002236   0.98   North Caro5,086,710      4,844,270   95.2% 242,440
        Arizona         3,210,387 2,036,097    63.4%      3,263,115 1,422,267 155,948           0 1,227,018   1,074,246  1,113,547        0    39,301   152,772 3,110,343     95.3%           94.7%       0.7%    0.30%     3,230,484              120,141        78.6%             5.5           12.3              9/30/2020       10/7/2020      96.8%     98.3%                      Arizona 3,263,115        3,110,343   95.3% 152,772
        Kentucky        2,111,845 1,433,691    67.9%      2,153,348    792,998    60,033        0    719,657    637,129    650,437        0    13,308    82,528 2,070,820     96.2%           95.7%       0.5%    0.25%     2,131,815               60,995        73.9%             5.9           11.5              9/30/2020       10/6/2020      97.4%     98.6%                      Kentucky 2,153,348       2,070,820   96.2%    82,528
        District of C     374,067    235,541   63.0%        384,626    170,403    15,962        0    149,085    134,797    140,153        0     5,356    14,288     370,338   96.3%           95.9%       0.4%    0.25%       380,780               10,442        73.1%             6.5           11.0              10/1/2020       10/6/2020      97.5%     98.7%                      District of C 384,626      370,338   96.3%    14,288
        Florida        10,239,190 6,469,404    63.2%     10,338,788 4,369,791 393,660         107 3,869,384   3,430,990  3,537,737      107 106,854     438,394 9,900,394     95.8%           95.2%       0.6%    0.30%    10,235,400              335,006        76.4%             5.7           10.8              9/30/2020       10/5/2020      97.3%     98.8%                      Florida      ########    9,900,394   95.8% 438,394
        Oklahoma        1,884,565 1,140,816    60.5%      1,909,950    881,974    89,950        0    769,134    700,252    723,142        0    22,890    68,882 1,841,068     96.4%           95.8%       0.6%    0.25%     1,890,851               49,783        72.3%             4.7           10.6              9/29/2020       10/5/2020      97.6%     98.9%                      Oklahoma 1,909,950       1,841,068   96.4%    68,882
        South Dako        414,719    277,506   66.9%        417,560    164,245    19,210        0    140,054    125,398    130,379        0     4,981    14,656     402,904   96.5%           96.0%       0.5%    0.25%       413,384               10,480        71.5%             5.2           10.2              9/30/2020       10/5/2020      97.7%     98.9%                      South Dako 417,560         402,904   96.5%    14,656
        Colorado        2,594,870 1,803,133    69.5%      2,642,421    980,629 108,704          0    839,288    757,847    790,484        0    32,637    81,441 2,560,980     96.9%           96.5%       0.4%    0.25%     2,615,997               55,017        67.6%             5.2            8.5              9/30/2020       10/3/2020      98.1%     99.4%                      Colorado 2,642,421       2,560,980   96.9%    81,441
        Delaware          462,431    297,232   64.3%        467,096    194,017    17,839        0    169,864    155,630    161,944        0     6,314    14,234     452,862   97.0%           96.4%       0.5%    0.25%       462,425                9,563        67.2%             3.8            8.3              9/28/2020       10/3/2020      98.2%     99.4%                      Delaware 467,096           452,862   97.0%    14,234
        Iowa            1,482,711 1,053,673    71.1%      1,495,626    495,607    42,477        0    441,953    399,351    410,528        0    11,177    42,602 1,453,024     97.2%           96.6%       0.6%    0.24%     1,480,670               27,646        64.9%             3.1            7.8              9/28/2020       10/2/2020      98.3%     99.5%                      Iowa         1,495,626   1,453,024   97.2%    42,602
        Wyoming           291,623    176,878   60.7%        289,645    137,407    19,597        0    112,767    104,685    109,728        0     5,043     8,082     281,563   97.2%           96.5%       0.7%    0.24%       286,749                5,186        64.2%             2.5            7.6              9/27/2020       10/2/2020      98.4%     99.6%                      Wyoming 289,645            281,563   97.2%     8,082
        U.S. Total    147,885,967 98,127,799   66.4%    149,755,969 59,589,834 6,046,935   34,147 51,628,170 47,693,565 49,608,294   34,147 1,948,876 3,934,605 145,821,364   97.4%           97.0%       0.4%    0.24%   148,258,409            2,437,045        61.9%             4.1            6.9              9/29/2020       10/1/2020      98.6%     99.7%                      U.S. Total ########      ########    97.4% 3,934,605
        Nevada          1,312,783    867,089   66.0%      1,325,391    536,331    61,102        0    458,302    426,303    443,230        0    16,927    31,999 1,293,392     97.6%           97.1%       0.5%    0.24%     1,312,137               18,745        58.6%             2.6            6.0              9/27/2020       9/30/2020      98.8%    100.0%                      Nevada       1,325,391   1,293,392   97.6%    31,999
        Virginia        3,726,125 2,641,641    70.9%      3,779,137 1,321,595 137,235           0 1,137,496   1,046,287  1,093,151        0    46,864    91,209 3,687,928     97.6%           97.2%       0.4%    0.24%     3,741,346               53,418        58.6%             3.5            6.0              9/28/2020       9/30/2020      98.8%    100.0%                      Virginia     3,779,137   3,687,928   97.6%    91,209
        Idaho             785,218    542,098   69.0%        798,954    298,839    27,591        0    256,856    254,992    269,384        0    14,392     1,864     797,090   99.8%           99.8%       0.0%    0.22%       790,964               ‐6,126      ‐328.6%         ‐1226.3           ‐3.4              5/17/2017       9/21/2020     100.0%    100.0%                      Idaho          798,954     797,090   99.8%     1,864
        West Virgi        985,271    551,673   56.0%        976,904    488,244    40,731        0    425,231    424,023    446,305        0    22,282     1,208     975,696   99.9%           99.9%       0.0%    0.22%       967,135               ‐8,561      ‐708.7%          ‐328.4           ‐3.9              11/1/2019       9/21/2020     100.0%    100.0%                      West Virgi 976,904         975,696   99.9%     1,208
        Hawaii            583,976    365,728   62.6%        594,089    266,302    26,351        0    228,361    226,917    238,507        0    11,590     1,444     592,645   99.8%           99.7%       0.0%    0.22%       588,148               ‐4,497      ‐311.4%           ‐31.2           ‐3.4              8/24/2020       9/21/2020     100.0%    100.0%                      Hawaii         594,089     592,645   99.8%     1,444
        Maine             768,392    445,142   57.9%        791,620    393,283    32,290    3,139    346,478    344,453    358,968    3,139    17,654     2,025     789,595   99.7%           99.7%       0.1%    0.22%       783,704               ‐5,891      ‐290.9%           ‐11.6           ‐3.3              9/13/2020       9/21/2020     100.0%    100.0%                      Maine          791,620     789,595   99.7%     2,025
        Vermont           351,587    211,209   60.1%        357,230    172,355    19,125        0    146,021    144,150    151,359        0     7,209     1,871     355,359   99.5%           99.4%       0.1%    0.22%       353,658               ‐1,701       ‐90.9%            ‐5.2           ‐2.1              9/19/2020       9/22/2020     100.0%    100.0%                      Vermont        357,230     355,359   99.5%     1,871
        Indiana         3,063,868 2,142,614    69.9%      3,086,263 1,077,241     99,775        0    943,649    924,341    958,158        0    33,817    19,308 3,066,955     99.4%           99.2%       0.1%    0.22%     3,055,400              ‐11,555       ‐59.8%            ‐3.0           ‐1.7              9/22/2020       9/23/2020     100.0%    100.0%                      Indiana      3,086,263   3,066,955   99.4%    19,308
        Kansas          1,339,595    929,600   69.4%      1,353,266    484,273    45,385        0    423,666    414,335    429,557        0    15,222     9,331 1,343,935     99.3%           99.2%       0.1%    0.22%     1,339,733               ‐4,202       ‐45.0%            ‐2.4           ‐1.4              9/22/2020       9/23/2020     100.0%    100.0%                      Kansas       1,353,266   1,343,935   99.3%     9,331
        Connecticu      1,577,275 1,108,012    70.2%      1,593,286    574,498    64,184        0    485,274    471,115    496,155        0    25,040    14,159 1,579,127     99.1%           99.0%       0.1%    0.22%     1,577,353               ‐1,774       ‐12.5%            ‐0.8           ‐0.5              9/24/2020       9/24/2020     100.0%    100.0%                      Connecticu1,593,286      1,579,127   99.1%    14,159
        New Hamp          660,191    439,576   66.6%        668,120    270,974    30,861        0    228,544    220,883    232,452        0    11,569     7,661     660,459   98.9%           98.7%       0.1%    0.22%       661,439                  980        12.8%             1.1            0.7              9/26/2020       9/25/2020     100.0%    100.0%                      New Hamp 668,120           660,459   98.9%     7,661
        Washingto       3,301,270 2,374,900    71.9%      3,352,194 1,163,377 140,379           0    977,294    948,871    994,575        0    45,704    28,423 3,323,771     99.2%           99.0%       0.2%    0.22%     3,318,672               ‐5,099       ‐17.9%            ‐0.8           ‐0.7              9/24/2020       9/24/2020     100.0%    100.0%                      Washingto 3,352,194      3,323,771   99.2%    28,423
        Oregon          1,935,048 1,330,319    68.7%      1,955,562    724,990    75,005        0    625,243    589,696    614,438        0    24,742    35,547 1,920,015     98.2%           98.0%       0.2%    0.22%     1,936,006               15,991        45.0%             4.4            3.7              9/29/2020       9/28/2020      99.3%    100.0%                      Oregon       1,955,562   1,920,015   98.2%    35,547
        Puerto Rico     1,776,890    613,024   34.5%      1,554,207 1,348,147 186,526           0    941,183    933,384  1,153,822        0 220,438       7,799 1,546,408     99.5%           99.3%       0.2%    0.22%     1,538,665               ‐7,743       ‐99.3%            ‐2.3           ‐2.2              9/22/2020       9/22/2020     100.0%    100.0%                      Puerto Rico1,554,207     1,546,408   99.5%     7,799
        Rhode Isla        494,351    320,356   64.8%        498,245    206,654    20,281        0    177,889    170,117    178,601        0     8,484     7,772     490,473   98.4%           98.2%       0.2%    0.22%       493,263                2,790        35.9%             2.5            2.5              9/27/2020       9/27/2020      99.6%    100.0%                      Rhode Isla 498,245         490,473   98.4%     7,772
        Minnesota       2,568,167 1,920,139    74.8%      2,593,423    780,321    80,680        0    673,284    642,054    668,411        0    26,357    31,230 2,562,193     98.8%           98.6%       0.2%    0.22%     2,567,489                5,296        17.0%             0.9            0.9              9/25/2020       9/25/2020      99.9%    100.0%                      Minnesota 2,593,423      2,562,193   98.8%    31,230
        Ohio            5,480,977 3,850,269    70.2%      5,527,092 1,920,808 183,814           0 1,676,823   1,584,932  1,645,103        0    60,171    91,891 5,435,201     98.3%           98.1%       0.2%    0.22%     5,471,821               36,620        39.9%             2.8            3.0              9/27/2020       9/27/2020      99.5%    100.0%                      Ohio         5,527,092   5,435,201   98.3%    91,891
        Pennsylvan      5,990,519 4,131,637    69.0%      6,074,730 2,235,988 211,870           0 1,943,093   1,826,179  1,907,204        0    81,025   116,914 5,957,816     98.1%           97.8%       0.3%    0.22%     6,013,983               56,167        48.0%             3.5            4.1              9/28/2020       9/29/2020      99.2%    100.0%                      Pennsylvan6,074,730      5,957,816   98.1% 116,914
        Massachus       3,146,681 2,164,818    68.8%      3,194,810 1,209,377 128,872           0 1,029,992     973,850  1,024,363        0    50,513    56,142 3,138,668     98.2%           98.0%       0.3%    0.22%     3,162,862               24,194        43.1%             2.8            3.4              9/27/2020       9/28/2020      99.4%    100.0%                      Massachus 3,194,810      3,138,668   98.2%    56,142
        Wisconsin       2,829,640 2,034,206    71.9%      2,854,820    931,838    79,788        0    820,614    793,912    825,348        0    31,436    26,702 2,828,118     99.1%           98.8%       0.3%    0.22%     2,826,272               ‐1,846        ‐6.9%            ‐0.2           ‐0.3              9/24/2020       9/24/2020     100.0%    100.0%                      Wisconsin 2,854,820      2,828,118   99.1%    26,702
        Tennessee       3,233,776 2,119,819    65.6%      3,299,381 1,337,368 120,833           0 1,179,562   1,103,107  1,140,080        0    36,973    76,455 3,222,926     97.7%           97.4%       0.3%    0.24%     3,266,387               43,461        56.8%             4.8            5.6              9/29/2020       9/30/2020      98.9%    100.0%                      Tennessee 3,299,381      3,222,926   97.7%    76,455
        Maryland        2,611,186 1,841,596    70.5%      2,631,918    928,009 102,335          0    790,322    742,453    777,805        0    35,352    47,869 2,584,049     98.2%           97.9%       0.3%    0.22%     2,605,599               21,550        45.0%             2.9            3.7              9/27/2020       9/28/2020      99.3%    100.0%                      Maryland 2,631,918       2,584,049   98.2%    47,869
        Missouri        3,055,857 2,000,336    65.5%      3,099,997 1,236,088 102,775           0 1,099,661   1,051,391  1,085,043        0    33,652    48,270 3,051,727     98.4%           98.2%       0.3%    0.22%     3,068,997               17,270        35.8%             1.9            2.5              9/26/2020       9/27/2020      99.6%    100.0%                      Missouri 3,099,997       3,051,727   98.4%    48,270
        California     15,109,275 10,397,041   68.8%     15,301,327 5,900,468 746,266           0 4,904,286   4,634,475  4,884,391        0 249,916     269,811 15,031,516    98.2%           97.9%       0.3%    0.22%    15,148,314              116,798        43.3%             2.5            3.4              9/27/2020       9/28/2020      99.4%    100.0%                      California ########      ########    98.2% 269,811
        North Dako        401,918    260,580   64.8%        407,240    165,329    14,081        0    146,660    140,812    145,400        0     4,588     5,848     401,392   98.6%           98.3%       0.3%    0.22%       403,168                1,776        30.4%             1.4            2.0              9/26/2020       9/26/2020      99.7%    100.0%                      North Dako 407,240         401,392   98.6%     5,848
        Arkansas        1,533,931    924,482   60.3%      1,560,289    709,309    57,543        0    635,807    622,714    638,673        0    15,959    13,093 1,547,196     99.2%           98.9%       0.3%    0.22%     1,544,686               ‐2,510       ‐19.2%            ‐0.5           ‐0.7              9/24/2020       9/24/2020     100.0%    100.0%                      Arkansas 1,560,289       1,547,196   99.2%    13,093
        Utah            1,198,683    846,132   70.6%      1,209,969    432,527    54,343        0    363,837    352,202    366,549        0    14,347    11,635 1,198,334     99.0%           98.7%       0.3%    0.22%     1,197,869                 ‐465        ‐4.0%            ‐0.1           ‐0.2              9/24/2020       9/24/2020     100.0%    100.0%                      Utah         1,209,969   1,198,334   99.0%    11,635
        Alaska            319,728    172,818   54.1%        343,602    172,839    24,815   30,901    170,784    166,179    143,419   30,901     8,141     4,605     338,997   98.7%           98.3%       0.3%    0.22%       340,166                1,169        25.4%             1.0            1.5              9/26/2020       9/26/2020      99.8%    100.0%                      Alaska         343,602     338,997   98.7%     4,605
        New Jersey      3,855,412 2,652,043    68.8%      3,891,496 1,456,375 162,995           0 1,239,453   1,161,044  1,214,971        0    53,927    78,409 3,813,087     98.0%           97.7%       0.3%    0.24%     3,852,581               39,494        50.4%             3.0            4.3              9/28/2020       9/29/2020      99.2%    100.0%                      New Jersey3,891,496      3,813,087   98.0%    78,409
        New York        9,012,965 5,707,874    63.3%      9,113,163 4,033,240 454,575           0 3,405,289   3,213,168  3,386,544        0 173,376     192,121 8,921,042     97.9%           97.6%       0.3%    0.24%     9,022,031              100,989        52.6%             3.3            4.7              9/28/2020       9/29/2020      99.1%    100.0%                      New York 9,113,163       8,921,042   97.9% 192,121
        Michigan        4,785,977 3,394,646    70.9%      4,828,763 1,608,754 139,721           0 1,434,117   1,328,504  1,363,420        0    34,916   105,613 4,723,150     97.8%           97.5%       0.3%    0.24%     4,780,475               57,325        54.3%             3.5            5.0              9/28/2020       9/30/2020      99.0%    100.0%                      Michigan 4,828,763       4,723,150   97.8% 105,613
        Illinois        5,640,811 3,993,447    70.8%      5,673,995 1,957,495 198,162           0 1,680,548   1,587,063  1,665,848        0    78,785    93,485 5,580,510     98.4%           98.0%       0.4%    0.22%     5,617,255               36,745        39.3%             1.8            2.9              9/26/2020       9/27/2020      99.5%    100.0%                      Illinois     5,673,995   5,580,510   98.4%    93,485
        Nebraska          881,098    630,407   71.5%        890,301    298,827    30,346        0    259,894    245,087    253,674        0     8,587    14,807     875,494   98.3%           98.0%       0.4%    0.22%       881,398                5,904        39.9%             1.7            3.0              9/26/2020       9/27/2020      99.5%    100.0%                      Nebraska       890,301     875,494   98.3%    14,807
        Texas          12,098,948 7,510,856    62.1%     12,349,756 5,631,011 605,066           0 4,838,900   4,572,082  4,759,127        0 187,045     266,818 12,082,938    97.8%           97.3%       0.5%    0.24%    12,226,258              143,320        53.7%             2.3            4.9              9/27/2020       9/29/2020      99.0%    100.0%                      Texas        ########    ########    97.8% 266,818
                                                                                 Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 41 of 81



                                                                                                                                                                                                      For Maryann
Column Calculation                              d+J                                         ((g‐h)+i)‐n (l+m+t)‐n                             j‐k       d+k         p/f       p/f Prior Daq‐r
Column La c               d          e          f          g           h          i         j           k         l      m         n          o         p           q         r           s      t
State        Initial SR U Public SR NPublic SR RTotal Hous Initial HUs Self‐Respo UE and RA HUs in NRFHUs ResolvNRFU HUs Resolved UHUs with S Remaining Total HUs   %HUs Enum%HUs Enum% Change HSRV   State        Total HUs   Total HUs EPercent To Remaining HUs to be enumerated
U.S. Total 1.48E+08 98078104 0.663201 1.5E+08 59580768 6032387                        34147 51678818 47149065 49018628      34147 1903710 4529753 1.45E+08           0.969753 0.966032 0.003721       U.S. Total     1.5E+08    1.45E+08 0.969753 4529753
Alabama        2485849 1563869 0.629109 2551216 1090782                    86111          0 987347 761111 778435                 0    17324 226236 2324980           0.911322 0.905251 0.006071       Alabama       2551216     2324980 0.911322 226236
Alaska          319728 172721 0.540212 343587 172818                       24805      30901 170866 165131 142278            30901      8048        5735 337852       0.983308 0.980283 0.003026       Alaska         343587       337852 0.983308        5735
Arizona        3210387 2034574 0.633747 3263438 1422147 155085                            0 1228864 1054296 1092494              0    38198 174568 3088870           0.946508 0.940684 0.005824       Arizona       3263438     3088870 0.946508 174568
Arkansas       1533931 924127 0.602457 1560288 709258                       57480         0 636161 618261 633878                 0    15617       17900 1542388      0.988528 0.988709 ‐0.00018       Arkansas      1560288     1542388 0.988528        17900
California 15109275 10390713 0.687704 15301255 5899515 745162                             0 4910542 4594172 4837983              0 243811 316370 14984885            0.979324 0.977283 0.00204        California 15301255      14984885 0.979324 316370
Colorado 2594870 1802493 0.694637 2642467 980549 108477                                   0 839974 747940 780038                 0    32098       92034 2550433      0.965171 0.96138 0.003791        Colorado 2642467          2550433 0.965171        92034
Connecticu 1577275 1107567 0.702203 1593201 574388                         64194          0 485634 469377 493937                 0    24560       16257 1576944      0.989796 0.987563 0.002233       Connecticu 1593201        1576944 0.989796        16257
Delaware        462431 297134 0.642548 467099 194004                       17834          0 169965 153220 159425                 0     6205       16745 450354       0.964151 0.957204 0.006947       Delaware       467099       450354 0.964151       16745
District of C 374067 235402 0.629304 384612 170361                         15931          0 149210 133315 138535                 0     5220       15895 368717       0.958673 0.951059 0.007614       District of C 384612        368717 0.958673       15895
Florida      10239190 6465491 0.631446 10338990 4369535 392411                          107 3873499 3375947 3479572            107 103732 497552 9841438             0.951876 0.945712 0.006165       Florida      10338990     9841438 0.951876 497552
Georgia        4792114 2968638 0.619484 4844521 2108462 183348                            0 1875883 1577098 1626329              0    49231 298785 4545736           0.938325 0.931033 0.007292       Georgia       4844521     4545736 0.938325 298785
Hawaii          583976 365663 0.626161 594095 266299                       26344          0 228432 226844 238367                 0    11523        1588 592507       0.997327 0.996874 0.000453       Hawaii         594095       592507 0.997327        1588
Idaho           785218 541976 0.690224 798956 298839                       27589          0 256980 255111 269381                 0    14270        1869 797087       0.997661 0.997654 6.26E‐06       Idaho          798956       797087 0.997661        1869
Illinois       5640811 3991568 0.707623 5673873 1957037 197777                            0 1682305 1568373 1645328              0    76955 113932 5559941            0.97992 0.977686 0.002234       Illinois      5673873     5559941 0.97992 113932
Indiana        3063868 2142227 0.69919 3086185 1077125                     99767          0 943958 920787 954187                 0    33400       23171 3063014      0.992492 0.99071 0.001782        Indiana       3086185     3063014 0.992492        23171
Iowa           1482711 1053199 0.71032 1495623 495496                      42265          0 442424 390847 401654                 0    10807       51577 1444046      0.965515 0.959892 0.005622       Iowa          1495623     1444046 0.965515        51577
Kansas         1339595 929360 0.693762 1353264 484234                      45330          0 423904 412831 427831                 0    15000       11073 1342191      0.991818 0.990756 0.001062       Kansas        1353264     1342191 0.991818        11073
Kentucky 2111845 1433300 0.678696 2153314 792933                            59912         0 720014 627160 640167                 0    13007       92854 2060460      0.956879 0.951699 0.00518        Kentucky 2153314          2060460 0.956879        92854
Louisiana 2255375 1343322 0.595609 2277640 1034568                         77451          0 934318 763405 786204                 0    22799 170913 2106727            0.92496 0.917818 0.007143       Louisiana 2277640         2106727 0.92496 170913
Maine           768392 445116 0.579282 791578 393235                       32299       3139 346462 343929 358403              3139    17613        2533 789045          0.9968 0.995286 0.001514      Maine          791578       789045     0.9968      2533
Maryland 2611186 1840741 0.704944 2631933 927923 102193                                   0 791192 736012 770550                 0    34538       55180 2576753      0.979034 0.974995 0.004039       Maryland 2631933          2576753 0.979034        55180
Massachus 3146681 2164034 0.68772 3194326 1208760 128830                                  0 1030292 965538 1015176               0    49638       64754 3129572      0.979728 0.976437 0.003291       Massachus 3194326         3129572 0.979728        64754
Michigan 4785977 3393778 0.709109 4828659 1608502 139535                                  0 1434881 1312774 1346860              0    34086 122107 4706552           0.974712 0.970526 0.004186       Michigan 4828659          4706552 0.974712 122107
Minnesota 2568167 1919680 0.74749 2595178 780233                           78813          0 675498 638126 664048                 0    25922       37372 2557806      0.985599 0.985599 3.77E‐07       Minnesota 2595178         2557806 0.985599        37372
Mississippi 1445190 864370 0.598101 1467401 658233                         45430          0 603031 503190 512962                 0     9772       99841 1367560      0.931961 0.925131 0.006829       Mississippi 1467401       1367560 0.931961        99841
Missouri       3055857 1999711 0.654386 3099979 1235912 102585                            0 1100268 1042924 1075983              0    33059       57344 3042635      0.981502 0.979357 0.002145       Missouri      3099979     3042635 0.981502        57344
Montana         584309 349292 0.597786 571241 260812                       32008          0 221949 179795 186650                 0     6855       42154 529087       0.926206 0.918586 0.00762        Montana        571241       529087 0.926206       42154
Nebraska        881098 630259 0.715311 890317 298789                        30279         0 260058 241808 250260                 0     8452       18250 872067       0.979502 0.976183 0.003318       Nebraska       890317       872067 0.979502       18250
Nevada         1312783 866665 0.660174 1325451 536286                       60964         0 458786 419688 436224                 0    16536       39098 1286353      0.970502 0.966666 0.003836       Nevada        1325451     1286353 0.970502        39098
New Hamp 660191 439427 0.665606 668170 270902                              30768          0 228743 220189 231580                 0    11391        8554 659616       0.987198 0.983227 0.003971       New Hamp 668170             659616 0.987198        8554
New Jersey 3855412 2650421 0.687455 3891325 1456034 162826                                0 1240904 1149488 1201792              0    52304       91416 3799909      0.976508 0.972263 0.004245       New Jersey 3891325        3799909 0.976508        91416
New Mexic 1042458 601791 0.577281 1018617 505728                           70125          0 416826 359677 378454                 0    18777       57149 961468       0.943895 0.937304 0.006592       New Mexic 1018617           961468 0.943895       57149
New York 9012965 5703762 0.63284 9112568 4032132 454324                                   0 3408806 3185852 3354854              0 169002 222954 8889614             0.975533 0.970558 0.004975       New York 9112568          8889614 0.975533 222954
North Caro 5008585 3132950 0.625516 5086708 2220666 208995                                0 1953758 1684505 1742418              0    57913 269253 4817455           0.947067 0.939764 0.007304       North Caro 5086708        4817455 0.947067 269253
North Dako 401918 260538 0.648237 407224 165301                            14071          0 146686 139590 144134                 0     4544        7096 400128       0.982575 0.979621 0.002954       North Dako 407224           400128 0.982575        7096
Ohio           5480977 3849031 0.702253 5526868 1920492 183594                            0 1677837 1572871 1631932              0    59061 104966 5421902           0.981008 0.977885 0.003123       Ohio          5526868     5421902 0.981008 104966
Oklahoma 1884565 1140232 0.605037 1909898 881810                           89745          0 769666 690223 712622                 0    22399       79443 1830455      0.958405 0.953463 0.004942       Oklahoma 1909898          1830455 0.958405        79443
Oregon         1935048 1330021 0.687332 1955495 724871                     74929          0 625474 586263 610731                 0    24468       39211 1916284      0.979948 0.978347 0.001601       Oregon        1955495     1916284 0.979948        39211
Pennsylvan 5990519 4130099 0.689439 6074297 2235402 211702                                0 1944198 1811414 1890916              0    79502 132784 5941513            0.97814 0.974822 0.003318       Pennsylvan 6074297        5941513 0.97814 132784
Rhode Islan 494351 320182 0.647682 498173 206566                           20290          0 177991 169092 177377                 0     8285        8899 489274       0.982137 0.977436 0.004701       Rhode Islan 498173          489274 0.982137        8899
South Caro 2565180 1546854 0.60302 2600450 1175208                         97401          0 1053596 878098 902309                0    24211 175498 2424952           0.932512 0.924578 0.007934       South Caro 2600450        2424952 0.932512 175498
South Dako 414719 277392 0.668867 417563 164210                            19151          0 140171 123517 128405                 0     4888       16654 400909       0.960116 0.955486 0.004631       South Dako 417563           400909 0.960116       16654
Tennessee 3233776 2119041 0.655284 3299383 1337246 120644                                 0 1180342 1094870 1131130              0    36260       85472 3213911      0.974095 0.971556 0.002538       Tennessee 3299383         3213911 0.974095        85472
Texas        12098948 7505562 0.620348 12350543 5630296 603114                            0 4844981 4515495 4697696              0 182201 329486 12021057            0.973322 0.969866 0.003456       Texas        12350543    12021057 0.973322 329486
Utah           1198683 845843 0.705644 1209957 432468                      54282          0 364114 348649 362721                 0    14072       15465 1194492      0.987219 0.984355 0.002864       Utah          1209957     1194492 0.987219        15465
Vermont         351587 211191 0.600679 357203 172326                       19134          0 146012 143817 150997                 0     7180        2195 355008       0.993855 0.991951 0.001904       Vermont        357203       355008 0.993855        2195
Virginia       3726125 2640059 0.708527 3779082 1321425 136947                            0 1139023 1032559 1078014              0    45455 106464 3672618           0.971828 0.968779 0.003049       Virginia      3779082     3672618 0.971828 106464
                                                                 Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 42 of 81


Washingto     3301270 2374405 0.71924 3352142 1163293   140346    0   977737   943309 988519    0    45210   34428 3317714 0.98973 0.988386 0.001344    Washingto     3352142 3317714 0.98973    34428
West Virgin    985271 551646 0.559893 976851 488193      40733    0   425205   423971 446226    0    22255    1234 975617 0.998737 0.998669 6.76E‐05    West Virgin    976851 975617 0.998737     1234
Wisconsin     2829640 2033877 0.718776 2855080 931604    79321    0   821203   786733 817813    0    31080   34470 2820610 0.987927 0.987927 ‐1.3E‐08   Wisconsin     2855080 2820610 0.987927   34470
Wyoming        291623 176790 0.606228 289635 137384      19563    0   112845   102678 107654    0     4976   10167 279468 0.964897 0.959135 0.005762    Wyoming        289635 279468 0.964897    10167
Puerto Rico   1776890 611243 0.343996 1554021 1348138   186470    0   942778   931667 1150557   0   218890   11111 1542910 0.99285 0.990556 0.002294    Puerto Rico   1554021 1542910 0.99285    11111
                                                          Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 43 of 81




Column Calculation                              d+J                                         ((g‐h)+i)‐n (l+m)‐n                               j‐k       d+k         p/f       p/f Prior D q‐r
Column La c               d          e          f          g           h          i         j           k       l        m         n          o         p           q         r           s
State        Initial SR U Public SR NPublic SR RTotal Hous Initial HUs Self‐Respo UE and RA HUs in NRFHUs ResolvNRFU HUs Resolved UHUs with S Remaining Total HUs   %HUs Enum%HUs Enum% Change HUs Enumerated Prior Day
U.S. Total 1.48E+08 97584523 0.659863 1.5E+08 59515444 5862697                        36164 52168865 42529086 44014985      34147 1520046 9639779 1.4E+08            0.935629 0.930092 0.005537
Alabama        2485849 1555939 0.625919 2550997 1089963                    82145          0 995058 627011 639771                 0    12760 368047 2182950          0.8557243 0.850367 0.005357
Alaska          319728 171419 0.53614 343688 172682                        24558      30966 172269 156342 132262            30901      6821       15927 327761      0.9536586 0.949782 0.003877
Arizona        3210387 2017938 0.628565 3265327 1421373 145579                            0 1247389 885860 914265                0    28405 361529 2903798          0.8892825 0.879308 0.009975
Arkansas 1533931 921210 0.600555 1559958 708614                            56767          0 638748 590077 603176                 0    13099       48671 1511287     0.9687998 0.963864 0.004936
California 15109275 10335340 0.684039 15303264 5893399 730726                             0 4967924 4321661 4516410              0 194749 646263 14657001           0.9577696 0.954048 0.003722
Colorado 2594870 1795898 0.692096 2642678 979687 105610                                   0 846780 671463 698760                 0    27297 175317 2467361          0.9336593 0.928758 0.004901
Connecticu 1577275 1103136 0.699394 1592807 573532                         63581          0 489671 449198 469478                 0    20280       40473 1552334     0.9745901 0.971704 0.002886
Delaware        462431 295349 0.638688 467163 193881                       17162          0 171814 134818 139723                 0     4905       36996 430167      0.9208071 0.914436 0.006371
District of C 374067 233942 0.625401 384328 169893                         15512          0 150386 119950 123945                 0     3995       30436 353892      0.9208072 0.913768 0.007039
Florida      10239190 6427418 0.627727 10340148 4367544 376449                          107 3912730 2858215 2936580            107    78472 1054515 9285633         0.8980174 0.890057 0.007961
Georgia        4792114 2945719 0.614701 4844280 2106850 173438                            0 1898561 1287222 1322073              0    34851 611339 4232941          0.8738019 0.866347 0.007455
Hawaii          583976 364555 0.624264 593960 266109                       26280          0 229405 222644 233068                 0    10424        6761 587199      0.9886171 0.986019 0.002598
Idaho           785218 541205 0.689242 798965 298837                       27582          0 257760 255607 269102                 0    13495        2153 796812      0.9973053 0.996148 0.001158
Illinois       5640811 3972944 0.704321 5674598 1954744 192987                            0 1701654 1464926 1525029              0    60103 236728 5437870          0.9582829 0.954758 0.003525
Indiana        3063868 2137283 0.697577 3085903 1076403                    98892          0 948620 881582 910473                 0    28891       67038 3018865     0.9782761 0.975337 0.002939
Iowa           1482711 1047986 0.706804 1495323 494733                     39544          0 447337 320255 328107                 0     7852 127082 1368241          0.9150137 0.908151 0.006863
Kansas         1339595 927222 0.692166 1353037 483827                      44844          0 425815 395878 409046                 0    13168       29937 1323100     0.9778742 0.97558 0.002295
Kentucky 2111845 1429718 0.676999 2153004 792325                           58264          0 723286 535041 545816                 0    10775 188245 1964759          0.9125663 0.906673 0.005893
Louisiana 2255375 1334890 0.591871 2277323 1033580                         74047          0 942433 644796 661896                 0    17100 297637 1979686           0.869304 0.861505 0.007799
Maine           768392 443888 0.577684 791215 392735                       32159       3139 347327 331354 344603              3139    16388       15973 775242      0.9798121 0.976491 0.003321
Maryland 2611186 1832531                0.7018 2632060 927153              99883          0 799529 674028 701769                 0    27741 125501 2506559          0.9523183 0.947711 0.004608
Massachus 3146681 2154097 0.684562 3191319 1204272 125940                                 0 1037222 894321 935431                0    41110 142901 3048418           0.955222 0.951307 0.003915
Michigan 4785977 3383733 0.70701 4828975 1606913 135189                                 673 1445242 1149124 1176279              0    27155 296118 4532857          0.9386789 0.932866 0.005812
Minnesota 2568167 1914777 0.745581 2595027 779607                          77547          0 680250 598356 620166                 0    21810       81894 2513133     0.9684419 0.964507 0.003935
Mississippi 1445190 860581 0.595479 1467194 657669                         43761          0 606613 417407 424702                 0     7295 189206 1277988          0.8710423 0.862054 0.008988
Missouri       3055857 1994315 0.652621 3098879 1234053 100902                            0 1104564 981285 1009872               0    28587 123279 2975600          0.9602182 0.956145 0.004073
Montana         584309 346589 0.59316 571130 260364                        30496          0 224541 149479 154806                 0     5327       75062 496068      0.8685728 0.860614 0.007958
Nebraska        881098 628064 0.71282 890311 298534                        29429          0 262247 215265 222123                 0     6858       46982 843329      0.9472297 0.942023 0.005207
Nevada         1312783 862124 0.656715 1326068 536026                      58965          0 463944 376359 389476                 0    13117       87585 1238483     0.9339514 0.92856 0.005392
New Hamp 660191 437749 0.663064 668094 270507                              30305          0 230345 200358 210215                 0     9857       29987 638107      0.9551156 0.950022 0.005093
New Jersey 3855412 2635120 0.683486 3890060 1453121 158132                                0 1254940 1022918 1062967              0    40049 232022 3658038          0.9403552 0.933984 0.006371
New Mexic 1042458 595007 0.570773 1019256 505057                           67272          0 424249 308283 321819                 0    13536 115966 903290           0.8862249 0.878045 0.00818
New York 9012965 5656896 0.62764 9110370 4023827 442639                                   0 3453474 2907732 3035446              0 127714 545742 8564628            0.9400966 0.933754 0.006342
                                                        Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 44 of 81


North Caro 5008585    3109584   0.620851    5087001   2218950   199293      0   1977417   1435371   1477611   0    42240   542046    4544955   0.89344490.885436   0.008008
North Dako 401918      259814   0.646435     407228    165180    13774      0    147414    126351    130343   0     3992    21063     386165   0.94827710.941941   0.006336
Ohio        5480977   3835722   0.699825    5526090   1918606   179300      0   1690368   1440409   1489347   0    48938   249959    5276131   0.9547675 0.95002   0.004747
Oklahoma 1884565      1134108   0.601788    1909766    881021    87273      0    775658    613176    631266   0    18090   162482    1747284   0.91492050.907952   0.006969
Oregon      1935048   1325652   0.685074    1955354    724482    74093      0    629702    566012    586699   0    20687    63690    1891664   0.96742790.965504   0.001924
Pennsylvan 5990519    4111754   0.686377    6071608   2231032   206615      0   1959854   1661151   1725714   0    64563   298703    5772905   0.95080330.946304   0.004499
Rhode Islan 494351     317915   0.643096     497909    206083    19834      0    179994    155027    161282   0     6255    24967     472942   0.94985630.944335   0.005522
South Caro 2565180    1537548   0.599392    2600476   1174714    93057      0   1062928    741867    760596   0    18729   321061    2279415   0.87653760.869282   0.007255
South Dako 414719      276078   0.665699     417398    163845    18538      0    141320    109729    113716   0     3987    31591     385807   0.92431440.918067   0.006248
Tennessee 3233776     2110233    0.65256    3299017   1335914   117497      0   1188784   1008870   1038503   0    29633   179914    3119103   0.94546440.939927   0.005537
Texas      12098948   7457513   0.616377   12354495   5625311   584972      0   4896982   4054982   4198339   0   143357   842000   11512495   0.9318467 0.92392   0.007926
Utah        1198683    843138   0.703387    1209615    431718    53259      0    366477    314336    326318   0    11982    52141    1157474   0.95689450.951854   0.005041
Vermont      351587    210475   0.598643     357107    172103    19041      0    146632    136496    142926   0     6430    10136     346971   0.97161640.966684   0.004933
Virginia    3726125   2624791   0.704429    3779238   1320251   131768      0   1154447    931117    965153   0    34036   223330    3555908   0.94090610.936026    0.00488
Washingto 3301270     2368866   0.717562    3351822   1162448   139461      0    982956    916443    956474   0    40031    66513    3285309   0.98015620.978401   0.001755
West Virgin 985271     550913   0.559149     976500    487834    40733      0    425587    422134    443648   0    21514     3453     973047   0.99646390.995028   0.001436
Wisconsin 2829640     2029883   0.717364    2856371    930966    78510   1279    826488    758151    785398   0    27247    68337    2788034   0.97607560.973342   0.002733
Wyoming      291623    175954   0.603361     289684    137172    19093      0    113730     88649     92998   0     4349    25081     264603   0.91341950.906416   0.007003
Puerto Rico 1776890    606010   0.341051    1558828   1347998   184057      0    952818    887005   1098128   0   211123    65813    1493015    0.95778 0.948543   0.009237
                                                        Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 45 of 81


State                Public SR Rate   Percent Resolved in NRFU    %HUs Enumerated Current Day    %HUs Enumerated Prior Day    Daily Change
Montana                         59.8%                       33.6%                          93.4%                        92.6%           0.8%
Wyoming                         60.7%                       36.6%                          97.2%                        96.5%           0.7%
Mississippi                     59.8%                       34.1%                          93.9%                        93.2%           0.7%
Alabama                         62.9%                       28.9%                          91.8%                        91.1%           0.7%
Louisiana                       59.6%                       33.6%                          93.2%                        92.5%           0.7%
Georgia                         62.0%                       32.5%                          94.5%                        93.8%           0.7%
Arizona                         63.4%                       31.9%                          95.3%                        94.7%           0.7%
South Carolina                  60.3%                       33.6%                          93.9%                        93.3%           0.7%
Iowa                            71.1%                       26.1%                          97.2%                        96.6%           0.6%
Florida                         63.2%                       32.6%                          95.8%                        95.2%           0.6%
Oklahoma                        60.5%                       35.9%                          96.4%                        95.8%           0.6%
Delaware                        64.3%                       32.7%                          97.0%                        96.4%           0.5%
Nevada                          66.0%                       31.5%                          97.6%                        97.1%           0.5%
North Carolina                  62.6%                       32.6%                          95.2%                        94.7%           0.5%
Texas                           62.1%                       35.8%                          97.8%                        97.3%           0.5%
Kentucky                        67.9%                       28.3%                          96.2%                        95.7%           0.5%
South Dakota                    66.9%                       29.6%                          96.5%                        96.0%           0.5%
District of Columbia            63.0%                       33.3%                          96.3%                        95.9%           0.4%
Virginia                        70.9%                       26.7%                          97.6%                        97.2%           0.4%
Colorado                        69.5%                       27.4%                          96.9%                        96.5%           0.4%
New Mexico                      57.8%                       37.0%                          94.8%                        94.4%           0.4%
U.S. Total                      66.4%                       31.0%                          97.4%                        97.0%           0.4%
Nebraska                        71.5%                       26.8%                          98.3%                        98.0%           0.4%
Illinois                        70.8%                       27.6%                          98.4%                        98.0%           0.4%
Michigan                        70.9%                       26.9%                          97.8%                        97.5%           0.3%
New York                        63.3%                       34.6%                          97.9%                        97.6%           0.3%
New Jersey                      68.8%                       29.2%                          98.0%                        97.7%           0.3%
Alaska                          54.1%                       44.6%                          98.7%                        98.3%           0.3%
Utah                            70.6%                       28.4%                          99.0%                        98.7%           0.3%
Arkansas                        60.3%                       38.9%                          99.2%                        98.9%           0.3%
North Dakota                    64.8%                       33.7%                          98.6%                        98.3%           0.3%
California                      68.8%                       29.4%                          98.2%                        97.9%           0.3%
Missouri                        65.5%                       33.0%                          98.4%                        98.2%           0.3%
Maryland                        70.5%                       27.7%                          98.2%                        97.9%           0.3%
                        Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 46 of 81


Tennessee       65.6%   32.1%                     97.7%                   97.4%         0.3%
Wisconsin       71.9%   27.2%                     99.1%                   98.8%         0.3%
Massachusetts   68.8%   29.4%                     98.2%                   98.0%         0.3%
Pennsylvania    69.0%   29.1%                     98.1%                   97.8%         0.3%
Ohio            70.2%   28.1%                     98.3%                   98.1%         0.2%
Minnesota       74.8%   24.0%                     98.8%                   98.6%         0.2%
Rhode Island    64.8%   33.6%                     98.4%                   98.2%         0.2%
Puerto Rico     34.5%   65.0%                     99.5%                   99.3%         0.2%
Oregon          68.7%   29.4%                     98.2%                   98.0%         0.2%
Washington      71.9%   27.2%                     99.2%                   99.0%         0.2%
New Hampshire   66.6%   32.3%                     98.9%                   98.7%         0.1%
Connecticut     70.2%   28.9%                     99.1%                   99.0%         0.1%
Kansas          69.4%   29.9%                     99.3%                   99.2%         0.1%
Indiana         69.9%   29.4%                     99.4%                   99.2%         0.1%
Vermont         60.1%   39.4%                     99.5%                   99.4%         0.1%
Maine           57.9%   41.8%                     99.7%                   99.7%         0.1%
Hawaii          62.6%   37.1%                     99.8%                   99.7%         0.0%
West Virginia   56.0%   43.9%                     99.9%                   99.9%         0.0%
Idaho           69.0%   30.7%                     99.8%                   99.8%         0.0%
             Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 47 of 81


2020 Census Housing Unit Enumeration Progress by State
                Report Date: 9/26/2020                   Data Date: 9/25/2020
                               Percent of
                                               Percent of Housing        Percent of
                              Housing Units
            State                              Units Enumerated        Housing Units   When printing, make sure it's scaled to fit one page
                                that Self‐
                                                      in NRFU           Enumerated
                               Responded
U.S. Total                        62.9%                28.9%               91.8%
Alabama                           59.6%                33.6%               93.2%
Alaska                            59.8%                33.6%               93.4%
Arizona                           59.8%                34.1%               93.9%
Arkansas                          60.3%                33.6%               93.9%
California                        62.0%                32.5%               94.5%
Colorado                          57.8%                37.0%               94.8%
Connecticut                       62.6%                32.6%               95.2%
Delaware                          63.4%                31.9%               95.3%
District of Columbia              67.9%                28.3%               96.2%
Florida                           63.0%                33.3%               96.3%
Georgia                           63.2%                32.6%               95.8%
Hawaii                            60.5%                35.9%               96.4%
Idaho                             66.9%                29.6%               96.5%
Illinois                          69.5%                27.4%               96.9%
Indiana                           64.3%                32.7%               97.0%
Iowa                              71.1%                26.1%               97.2%
Kansas                            60.7%                36.6%               97.2%
Kentucky                          66.4%                31.0%               97.4%
Louisiana                         66.0%                31.5%               97.6%
Maine                             70.9%                26.7%               97.6%
Maryland                          69.0%                30.7%               99.8%
Massachusetts                     56.0%                43.9%               99.9%
Michigan                          62.6%                37.1%               99.8%
Minnesota                         57.9%                41.8%               99.7%
Mississippi                       60.1%                39.4%               99.5%
Missouri                          69.9%                29.4%               99.4%
Montana                           69.4%                29.9%               99.3%
Nebraska                          70.2%                28.9%               99.1%
Nevada                            66.6%                32.3%               98.9%
New Hampshire                     71.9%                27.2%               99.2%
New Jersey                        68.7%                29.4%               98.2%
New Mexico                        34.5%                65.0%               99.5%
New York                          64.8%                33.6%               98.4%
North Carolina                    74.8%                24.0%               98.8%
North Dakota                      70.2%                28.1%               98.3%
Ohio                              69.0%                29.1%               98.1%
Oklahoma                          68.8%                29.4%               98.2%
Oregon                            71.9%                27.2%               99.1%
Pennsylvania                      65.6%                32.1%               97.7%
Rhode Island                      70.5%                27.7%               98.2%
South Carolina                    65.5%                33.0%               98.4%
South Dakota                      68.8%                29.4%               98.2%
Tennessee                         64.8%                33.7%               98.6%
Texas                             60.3%                38.9%               99.2%
Utah                              70.6%                28.4%               99.0%
Vermont                           54.1%                44.6%               98.7%
Virginia                          68.8%                29.2%               98.0%
Washington                        63.3%                34.6%               97.9%
West Virginia                     70.9%                26.9%               97.8%
Wisconsin                         70.8%                27.6%               98.4%
Wyoming                           71.5%                26.8%               98.3%
Puerto Rico                       62.1%                35.8%               97.8%
Note: Percentages may not sum due to rounding. A limited number of areas were part
of the NRFU “soft launch” beginning July 16, 2020, and could have higher completion
rates due to more time in the field. Percentages for the U.S. Total do not include
housing units in Puerto Rico.
              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 48 of 81


                                        Percent Resolved in %HUs Enumerated %HUs Enumerated
        State          Public SR Rate                                                         Daily Change
                                              NRFU            Current Day      Prior Day

U.S. Total                 66.4%             31.0%             97.4%            97.0%            0.4%
West Virginia              56.0%             43.9%             99.9%            99.9%            0.0%
Idaho                      69.0%             30.7%             99.8%            99.8%            0.0%
Hawaii                     62.6%             37.1%             99.8%            99.7%            0.0%
Maine                      57.9%             41.8%             99.7%            99.7%            0.1%
Puerto Rico                34.5%             65.0%             99.5%            99.3%            0.2%
Vermont                    60.1%             39.4%             99.5%            99.4%            0.1%
Indiana                    69.9%             29.4%             99.4%            99.2%            0.1%
Kansas                     69.4%             29.9%             99.3%            99.2%            0.1%
Arkansas                   60.3%             38.9%             99.2%            98.9%            0.3%
Washington                 71.9%             27.2%             99.2%            99.0%            0.2%
Connecticut                70.2%             28.9%             99.1%            99.0%            0.1%
Wisconsin                  71.9%             27.2%             99.1%            98.8%            0.3%
Utah                       70.6%             28.4%             99.0%            98.7%            0.3%
New Hampshire              66.6%             32.3%             98.9%            98.7%            0.1%
Minnesota                  74.8%             24.0%             98.8%            98.6%            0.2%
Alaska                     54.1%             44.6%             98.7%            98.3%            0.3%
North Dakota               64.8%             33.7%             98.6%            98.3%            0.3%
Missouri                   65.5%             33.0%             98.4%            98.2%            0.3%
Rhode Island               64.8%             33.6%             98.4%            98.2%            0.2%
Illinois                   70.8%             27.6%             98.4%            98.0%            0.4%
Ohio                       70.2%             28.1%             98.3%            98.1%            0.2%
Nebraska                   71.5%             26.8%             98.3%            98.0%            0.4%
Massachusetts              68.8%             29.4%             98.2%            98.0%            0.3%
California                 68.8%             29.4%             98.2%            97.9%            0.3%
Oregon                     68.7%             29.4%             98.2%            98.0%            0.2%
Maryland                   70.5%             27.7%             98.2%            97.9%            0.3%
Pennsylvania               69.0%             29.1%             98.1%            97.8%            0.3%
New Jersey                 68.8%             29.2%             98.0%            97.7%            0.3%
New York                   63.3%             34.6%             97.9%            97.6%            0.3%
Texas                      62.1%             35.8%             97.8%            97.3%            0.5%
Michigan                   70.9%             26.9%             97.8%            97.5%            0.3%
Tennessee                  65.6%             32.1%             97.7%            97.4%            0.3%
Virginia                   70.9%             26.7%             97.6%            97.2%            0.4%
Nevada                     66.0%             31.5%             97.6%            97.1%            0.5%
Wyoming                    60.7%             36.6%             97.2%            96.5%            0.7%
Iowa                       71.1%             26.1%             97.2%            96.6%            0.6%
Delaware                   64.3%             32.7%             97.0%            96.4%            0.5%
Colorado                   69.5%             27.4%             96.9%            96.5%            0.4%
South Dakota               66.9%             29.6%             96.5%            96.0%            0.5%
Oklahoma                   60.5%             35.9%             96.4%            95.8%            0.6%
District of Columbia       63.0%             33.3%             96.3%            95.9%            0.4%
Kentucky                   67.9%             28.3%             96.2%            95.7%            0.5%
Florida                    63.2%             32.6%             95.8%            95.2%            0.6%
Arizona                    63.4%             31.9%             95.3%            94.7%            0.7%
North Carolina             62.6%             32.6%             95.2%            94.7%            0.5%
New Mexico                 57.8%             37.0%             94.8%            94.4%            0.4%
Georgia                    62.0%             32.5%             94.5%            93.8%            0.7%
South Carolina             60.3%             33.6%             93.9%            93.3%            0.7%
Mississippi                59.8%             34.1%             93.9%            93.2%            0.7%
Montana                    59.8%             33.6%             93.4%            92.6%            0.8%
Louisiana                  59.6%             33.6%             93.2%            92.5%            0.7%
Alabama                    62.9%             28.9%             91.8%            91.1%            0.7%
              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 49 of 81


                                        Percent Resolved in %HUs Enumerated %HUs Enumerated
        State          Public SR Rate                                                         Daily Change
                                              NRFU            Current Day      Prior Day

U.S. Total                 66.4%             31.0%             97.4%            97.0%            0.4%
Alabama                    62.9%             28.9%             91.8%            91.1%            0.7%
Alaska                     54.1%             44.6%             98.7%            98.3%            0.3%
Arizona                    63.4%             31.9%             95.3%            94.7%            0.7%
Arkansas                   60.3%             38.9%             99.2%            98.9%            0.3%
California                 68.8%             29.4%             98.2%            97.9%            0.3%
Colorado                   69.5%             27.4%             96.9%            96.5%            0.4%
Connecticut                70.2%             28.9%             99.1%            99.0%            0.1%
Delaware                   64.3%             32.7%             97.0%            96.4%            0.5%
District of Columbia       63.0%             33.3%             96.3%            95.9%            0.4%
Florida                    63.2%             32.6%             95.8%            95.2%            0.6%
Georgia                    62.0%             32.5%             94.5%            93.8%            0.7%
Hawaii                     62.6%             37.1%             99.8%            99.7%            0.0%
Idaho                      69.0%             30.7%             99.8%            99.8%            0.0%
Illinois                   70.8%             27.6%             98.4%            98.0%            0.4%
Indiana                    69.9%             29.4%             99.4%            99.2%            0.1%
Iowa                       71.1%             26.1%             97.2%            96.6%            0.6%
Kansas                     69.4%             29.9%             99.3%            99.2%            0.1%
Kentucky                   67.9%             28.3%             96.2%            95.7%            0.5%
Louisiana                  59.6%             33.6%             93.2%            92.5%            0.7%
Maine                      57.9%             41.8%             99.7%            99.7%            0.1%
Maryland                   70.5%             27.7%             98.2%            97.9%            0.3%
Massachusetts              68.8%             29.4%             98.2%            98.0%            0.3%
Michigan                   70.9%             26.9%             97.8%            97.5%            0.3%
Minnesota                  74.8%             24.0%             98.8%            98.6%            0.2%
Mississippi                59.8%             34.1%             93.9%            93.2%            0.7%
Missouri                   65.5%             33.0%             98.4%            98.2%            0.3%
Montana                    59.8%             33.6%             93.4%            92.6%            0.8%
Nebraska                   71.5%             26.8%             98.3%            98.0%            0.4%
Nevada                     66.0%             31.5%             97.6%            97.1%            0.5%
New Hampshire              66.6%             32.3%             98.9%            98.7%            0.1%
New Jersey                 68.8%             29.2%             98.0%            97.7%            0.3%
New Mexico                 57.8%             37.0%             94.8%            94.4%            0.4%
New York                   63.3%             34.6%             97.9%            97.6%            0.3%
North Carolina             62.6%             32.6%             95.2%            94.7%            0.5%
North Dakota               64.8%             33.7%             98.6%            98.3%            0.3%
Ohio                       70.2%             28.1%             98.3%            98.1%            0.2%
Oklahoma                   60.5%             35.9%             96.4%            95.8%            0.6%
Oregon                     68.7%             29.4%             98.2%            98.0%            0.2%
Pennsylvania               69.0%             29.1%             98.1%            97.8%            0.3%
Rhode Island               64.8%             33.6%             98.4%            98.2%            0.2%
South Carolina             60.3%             33.6%             93.9%            93.3%            0.7%
South Dakota               66.9%             29.6%             96.5%            96.0%            0.5%
Tennessee                  65.6%             32.1%             97.7%            97.4%            0.3%
Texas                      62.1%             35.8%             97.8%            97.3%            0.5%
Utah                       70.6%             28.4%             99.0%            98.7%            0.3%
Vermont                    60.1%             39.4%             99.5%            99.4%            0.1%
Virginia                   70.9%             26.7%             97.6%            97.2%            0.4%
Washington                 71.9%             27.2%             99.2%            99.0%            0.2%
West Virginia              56.0%             43.9%             99.9%            99.9%            0.0%
Wisconsin                  71.9%             27.2%             99.1%            98.8%            0.3%
Wyoming                    60.7%             36.6%             97.2%            96.5%            0.7%
Puerto Rico                34.5%             65.0%             99.5%            99.3%            0.2%
              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 50 of 81


                                        Percent Resolved in %HUs Enumerated %HUs Enumerated
        State          Public SR Rate                                                         Daily Change
                                              NRFU            Current Day      Prior Day

U.S. Total                 66.4%             31.3%             97.7%            97.4%            0.3%
West Virginia              56.0%             43.9%             99.9%            99.9%            0.0%
Idaho                      69.1%             30.7%             99.8%            99.8%            0.0%
Hawaii                     62.7%             37.1%             99.8%            99.8%            0.0%
Maine                      57.9%             41.8%             99.7%            99.7%            0.0%
Puerto Rico                34.5%             65.1%             99.6%            99.5%            0.2%
Vermont                    60.1%             39.4%             99.5%            99.5%            0.1%
Indiana                    69.9%             29.5%             99.4%            99.4%            0.1%
Kansas                     69.4%             30.0%             99.4%            99.3%            0.1%
Arkansas                   60.3%             39.1%             99.4%            99.2%            0.2%
Washington                 72.0%             27.3%             99.3%            99.2%            0.1%
Connecticut                70.3%             29.0%             99.3%            99.1%            0.1%
Utah                       70.6%             28.6%             99.2%            99.0%            0.2%
Wisconsin                  71.9%             27.3%             99.2%            99.1%            0.1%
New Hampshire              66.6%             32.5%             99.1%            98.9%            0.3%
Alaska                     54.1%             45.0%             99.1%            98.7%            0.4%
Minnesota                  74.8%             24.2%             99.0%            98.8%            0.2%
North Dakota               64.9%             33.9%             98.8%            98.6%            0.2%
Rhode Island               64.8%             33.8%             98.7%            98.4%            0.2%
Nebraska                   71.6%             27.0%             98.6%            98.3%            0.3%
Missouri                   65.5%             33.1%             98.6%            98.4%            0.2%
Ohio                       70.3%             28.3%             98.5%            98.3%            0.2%
Illinois                   70.8%             27.7%             98.5%            98.4%            0.2%
Massachusetts              68.8%             29.7%             98.5%            98.2%            0.2%
California                 68.9%             29.6%             98.4%            98.2%            0.2%
Maryland                   70.6%             27.8%             98.4%            98.2%            0.2%
Oregon                     68.8%             29.6%             98.4%            98.2%            0.2%
New Jersey                 68.8%             29.5%             98.3%            98.0%            0.3%
Pennsylvania               69.0%             29.3%             98.3%            98.1%            0.2%
Texas                      62.1%             36.1%             98.2%            97.8%            0.4%
New York                   63.4%             34.8%             98.2%            97.9%            0.3%
Michigan                   70.9%             27.1%             98.0%            97.8%            0.2%
Nevada                     66.1%             31.9%             98.0%            97.6%            0.4%
Tennessee                  65.6%             32.4%             97.9%            97.7%            0.2%
Virginia                   70.9%             27.0%             97.9%            97.6%            0.3%
Wyoming                    60.7%             37.0%             97.7%            97.2%            0.5%
Iowa                       71.1%             26.5%             97.6%            97.2%            0.5%
Delaware                   64.3%             33.1%             97.4%            97.0%            0.4%
Colorado                   69.5%             27.7%             97.2%            96.9%            0.3%
Oklahoma                   60.6%             36.3%             96.8%            96.4%            0.5%
South Dakota               66.9%             29.8%             96.8%            96.5%            0.3%
Kentucky                   67.9%             28.7%             96.6%            96.2%            0.5%
District of Columbia       63.0%             33.6%             96.6%            96.3%            0.3%
Florida                    63.2%             33.0%             96.2%            95.8%            0.5%
Arizona                    63.5%             32.4%             95.9%            95.3%            0.6%
North Carolina             62.6%             33.1%             95.7%            95.2%            0.5%
New Mexico                 57.9%             37.6%             95.4%            94.8%            0.6%
Georgia                    62.0%             33.0%             95.0%            94.5%            0.5%
Mississippi                59.9%             34.6%             94.5%            93.9%            0.6%
South Carolina             60.4%             34.1%             94.4%            93.9%            0.5%
Montana                    59.8%             34.3%             94.1%            93.4%            0.7%
Louisiana                  59.6%             34.1%             93.8%            93.2%            0.6%
Alabama                    63.0%             29.5%             92.5%            91.8%            0.6%
              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 51 of 81


                                        Percent Resolved in %HUs Enumerated %HUs Enumerated
        State          Public SR Rate                                                         Daily Change
                                              NRFU            Current Day      Prior Day

U.S. Total                 66.4%             31.3%             97.7%            97.4%            0.3%
Alabama                    63.0%             29.5%             92.5%            91.8%            0.6%
Alaska                     54.1%             45.0%             99.1%            98.7%            0.4%
Arizona                    63.5%             32.4%             95.9%            95.3%            0.6%
Arkansas                   60.3%             39.1%             99.4%            99.2%            0.2%
California                 68.9%             29.6%             98.4%            98.2%            0.2%
Colorado                   69.5%             27.7%             97.2%            96.9%            0.3%
Connecticut                70.3%             29.0%             99.3%            99.1%            0.1%
Delaware                   64.3%             33.1%             97.4%            97.0%            0.4%
District of Columbia       63.0%             33.6%             96.6%            96.3%            0.3%
Florida                    63.2%             33.0%             96.2%            95.8%            0.5%
Georgia                    62.0%             33.0%             95.0%            94.5%            0.5%
Hawaii                     62.7%             37.1%             99.8%            99.8%            0.0%
Idaho                      69.1%             30.7%             99.8%            99.8%            0.0%
Illinois                   70.8%             27.7%             98.5%            98.4%            0.2%
Indiana                    69.9%             29.5%             99.4%            99.4%            0.1%
Iowa                       71.1%             26.5%             97.6%            97.2%            0.5%
Kansas                     69.4%             30.0%             99.4%            99.3%            0.1%
Kentucky                   67.9%             28.7%             96.6%            96.2%            0.5%
Louisiana                  59.6%             34.1%             93.8%            93.2%            0.6%
Maine                      57.9%             41.8%             99.7%            99.7%            0.0%
Maryland                   70.6%             27.8%             98.4%            98.2%            0.2%
Massachusetts              68.8%             29.7%             98.5%            98.2%            0.2%
Michigan                   70.9%             27.1%             98.0%            97.8%            0.2%
Minnesota                  74.8%             24.2%             99.0%            98.8%            0.2%
Mississippi                59.9%             34.6%             94.5%            93.9%            0.6%
Missouri                   65.5%             33.1%             98.6%            98.4%            0.2%
Montana                    59.8%             34.3%             94.1%            93.4%            0.7%
Nebraska                   71.6%             27.0%             98.6%            98.3%            0.3%
Nevada                     66.1%             31.9%             98.0%            97.6%            0.4%
New Hampshire              66.6%             32.5%             99.1%            98.9%            0.3%
New Jersey                 68.8%             29.5%             98.3%            98.0%            0.3%
New Mexico                 57.9%             37.6%             95.4%            94.8%            0.6%
New York                   63.4%             34.8%             98.2%            97.9%            0.3%
North Carolina             62.6%             33.1%             95.7%            95.2%            0.5%
North Dakota               64.9%             33.9%             98.8%            98.6%            0.2%
Ohio                       70.3%             28.3%             98.5%            98.3%            0.2%
Oklahoma                   60.6%             36.3%             96.8%            96.4%            0.5%
Oregon                     68.8%             29.6%             98.4%            98.2%            0.2%
Pennsylvania               69.0%             29.3%             98.3%            98.1%            0.2%
Rhode Island               64.8%             33.8%             98.7%            98.4%            0.2%
South Carolina             60.4%             34.1%             94.4%            93.9%            0.5%
South Dakota               66.9%             29.8%             96.8%            96.5%            0.3%
Tennessee                  65.6%             32.4%             97.9%            97.7%            0.2%
Texas                      62.1%             36.1%             98.2%            97.8%            0.4%
Utah                       70.6%             28.6%             99.2%            99.0%            0.2%
Vermont                    60.1%             39.4%             99.5%            99.5%            0.1%
Virginia                   70.9%             27.0%             97.9%            97.6%            0.3%
Washington                 72.0%             27.3%             99.3%            99.2%            0.1%
West Virginia              56.0%             43.9%             99.9%            99.9%            0.0%
Wisconsin                  71.9%             27.3%             99.2%            99.1%            0.1%
Wyoming                    60.7%             37.0%             97.7%            97.2%            0.5%
Puerto Rico                34.5%             65.1%             99.6%            99.5%            0.2%
              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 52 of 81


                                        Percent Resolved in %HUs Enumerated %HUs Enumerated
        State          Public SR Rate                                                         Daily Change
                                              NRFU            Current Day      Prior Day

U.S. Total                 66.4%             31.5%             97.9%            97.7%            0.3%
West Virginia              56.0%             43.9%             99.9%            99.9%            0.0%
Idaho                      69.1%             30.7%             99.8%            99.8%            0.0%
Hawaii                     62.7%             37.1%             99.8%            99.8%            0.0%
Puerto Rico                34.9%             64.9%             99.8%            99.6%            0.1%
Maine                      57.9%             41.8%             99.7%            99.7%            0.0%
Vermont                    60.1%             39.5%             99.6%            99.5%            0.0%
Arkansas                   60.3%             39.3%             99.6%            99.4%            0.2%
Indiana                    70.0%             29.5%             99.5%            99.4%            0.0%
Kansas                     69.4%             30.0%             99.4%            99.4%            0.1%
Connecticut                70.3%             29.1%             99.4%            99.3%            0.1%
Alaska                     54.1%             45.3%             99.4%            99.1%            0.3%
Washington                 72.0%             27.4%             99.4%            99.3%            0.1%
Utah                       70.6%             28.7%             99.3%            99.2%            0.1%
New Hampshire              66.6%             32.7%             99.3%            99.1%            0.1%
Wisconsin                  71.9%             27.3%             99.2%            99.2%            0.1%
Minnesota                  74.8%             24.3%             99.1%            99.0%            0.1%
North Dakota               64.9%             34.0%             98.9%            98.8%            0.1%
Rhode Island               64.9%             34.0%             98.8%            98.7%            0.2%
Nebraska                   71.6%             27.2%             98.8%            98.6%            0.2%
Missouri                   65.5%             33.2%             98.7%            98.6%            0.1%
Ohio                       70.3%             28.4%             98.7%            98.5%            0.2%
California                 68.9%             29.8%             98.7%            98.4%            0.2%
Illinois                   70.8%             27.8%             98.7%            98.5%            0.2%
Massachusetts              68.8%             29.8%             98.7%            98.5%            0.2%
New Jersey                 68.8%             29.8%             98.6%            98.3%            0.3%
Maryland                   70.6%             28.0%             98.6%            98.4%            0.2%
Oregon                     68.8%             29.8%             98.5%            98.4%            0.2%
Texas                      62.1%             36.4%             98.5%            98.2%            0.3%
Pennsylvania               69.0%             29.4%             98.4%            98.3%            0.2%
New York                   63.4%             35.0%             98.4%            98.2%            0.2%
Nevada                     66.1%             32.2%             98.3%            98.0%            0.3%
Michigan                   71.0%             27.3%             98.2%            98.0%            0.2%
Virginia                   70.9%             27.3%             98.2%            97.9%            0.3%
Tennessee                  65.6%             32.5%             98.1%            97.9%            0.2%
Iowa                       71.1%             26.8%             97.9%            97.6%            0.3%
Wyoming                    60.7%             37.2%             97.9%            97.7%            0.2%
Delaware                   64.3%             33.4%             97.7%            97.4%            0.4%
Colorado                   69.5%             27.9%             97.5%            97.2%            0.3%
Oklahoma                   60.6%             36.7%             97.2%            96.8%            0.4%
Kentucky                   67.9%             29.1%             97.0%            96.6%            0.4%
South Dakota               67.0%             30.0%             97.0%            96.8%            0.2%
District of Columbia       63.0%             33.9%             96.9%            96.6%            0.3%
Florida                    63.2%             33.4%             96.6%            96.2%            0.4%
Arizona                    63.5%             32.9%             96.4%            95.9%            0.5%
North Carolina             62.7%             33.5%             96.2%            95.7%            0.4%
New Mexico                 57.9%             38.2%             96.1%            95.4%            0.7%
Georgia                    62.1%             33.4%             95.5%            95.0%            0.4%
Mississippi                59.9%             35.1%             94.9%            94.5%            0.5%
South Carolina             60.4%             34.5%             94.9%            94.4%            0.4%
Montana                    59.9%             34.8%             94.7%            94.1%            0.6%
Louisiana                  59.7%             34.6%             94.3%            93.8%            0.5%
Alabama                    63.0%             30.0%             93.0%            92.5%            0.6%
              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 53 of 81


                                        Percent Resolved in %HUs Enumerated %HUs Enumerated
        State          Public SR Rate                                                         Daily Change
                                              NRFU            Current Day      Prior Day

U.S. Total                 66.4%             31.5%             97.9%            97.7%            0.3%
Alabama                    63.0%             30.0%             93.0%            92.5%            0.6%
Alaska                     54.1%             45.3%             99.4%            99.1%            0.3%
Arizona                    63.5%             32.9%             96.4%            95.9%            0.5%
Arkansas                   60.3%             39.3%             99.6%            99.4%            0.2%
California                 68.9%             29.8%             98.7%            98.4%            0.2%
Colorado                   69.5%             27.9%             97.5%            97.2%            0.3%
Connecticut                70.3%             29.1%             99.4%            99.3%            0.1%
Delaware                   64.3%             33.4%             97.7%            97.4%            0.4%
District of Columbia       63.0%             33.9%             96.9%            96.6%            0.3%
Florida                    63.2%             33.4%             96.6%            96.2%            0.4%
Georgia                    62.1%             33.4%             95.5%            95.0%            0.4%
Hawaii                     62.7%             37.1%             99.8%            99.8%            0.0%
Idaho                      69.1%             30.7%             99.8%            99.8%            0.0%
Illinois                   70.8%             27.8%             98.7%            98.5%            0.2%
Indiana                    70.0%             29.5%             99.5%            99.4%            0.0%
Iowa                       71.1%             26.8%             97.9%            97.6%            0.3%
Kansas                     69.4%             30.0%             99.4%            99.4%            0.1%
Kentucky                   67.9%             29.1%             97.0%            96.6%            0.4%
Louisiana                  59.7%             34.6%             94.3%            93.8%            0.5%
Maine                      57.9%             41.8%             99.7%            99.7%            0.0%
Maryland                   70.6%             28.0%             98.6%            98.4%            0.2%
Massachusetts              68.8%             29.8%             98.7%            98.5%            0.2%
Michigan                   71.0%             27.3%             98.2%            98.0%            0.2%
Minnesota                  74.8%             24.3%             99.1%            99.0%            0.1%
Mississippi                59.9%             35.1%             94.9%            94.5%            0.5%
Missouri                   65.5%             33.2%             98.7%            98.6%            0.1%
Montana                    59.9%             34.8%             94.7%            94.1%            0.6%
Nebraska                   71.6%             27.2%             98.8%            98.6%            0.2%
Nevada                     66.1%             32.2%             98.3%            98.0%            0.3%
New Hampshire              66.6%             32.7%             99.3%            99.1%            0.1%
New Jersey                 68.8%             29.8%             98.6%            98.3%            0.3%
New Mexico                 57.9%             38.2%             96.1%            95.4%            0.7%
New York                   63.4%             35.0%             98.4%            98.2%            0.2%
North Carolina             62.7%             33.5%             96.2%            95.7%            0.4%
North Dakota               64.9%             34.0%             98.9%            98.8%            0.1%
Ohio                       70.3%             28.4%             98.7%            98.5%            0.2%
Oklahoma                   60.6%             36.7%             97.2%            96.8%            0.4%
Oregon                     68.8%             29.8%             98.5%            98.4%            0.2%
Pennsylvania               69.0%             29.4%             98.4%            98.3%            0.2%
Rhode Island               64.9%             34.0%             98.8%            98.7%            0.2%
South Carolina             60.4%             34.5%             94.9%            94.4%            0.4%
South Dakota               67.0%             30.0%             97.0%            96.8%            0.2%
Tennessee                  65.6%             32.5%             98.1%            97.9%            0.2%
Texas                      62.1%             36.4%             98.5%            98.2%            0.3%
Utah                       70.6%             28.7%             99.3%            99.2%            0.1%
Vermont                    60.1%             39.5%             99.6%            99.5%            0.0%
Virginia                   70.9%             27.3%             98.2%            97.9%            0.3%
Washington                 72.0%             27.4%             99.4%            99.3%            0.1%
West Virginia              56.0%             43.9%             99.9%            99.9%            0.0%
Wisconsin                  71.9%             27.3%             99.2%            99.2%            0.1%
Wyoming                    60.7%             37.2%             97.9%            97.7%            0.2%
Puerto Rico                34.9%             64.9%             99.8%            99.6%            0.1%
                Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 54 of 81




Status Reporting: Nonresponse Followup for the 2020 Decennial Census
Periodic Reporting: Release for September 28, 2020




                                                                                     1
                                     CUI//PRIVILEGE//DELIB/FEDCON
                        Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 55 of 81

Periodic Performance Management Reports
Table of Contents
                                                                                              Slide
                                                       Report Title
                                                                                             Number
 2020 Census: Nonresponse Followup At A Glance                                                 3
 2020 Census: Nonresponse Followup Progress                                                    4
 2020 Census: Nonresponse Followup Progress and Cost                                           5
 2020 Census: Nonresponse Followup Enumerator Staffing                                         6
 2020 Census: Nonresponse Followup Enumerator Productivity Curve                               7
 2020 Census: Nonresponse Followup Enumerator Work Hours                                       8
 2020 Census: Service-Based Enumeration                                                        9
 2020 Census: Service-Based Enumeration – Targeted Non-Sheltered Outdoor Locations             10
 2020 Census: Service-Based Enumeration – Enumerators in Action                                11
 2020 Census: Housing Unit Enumeration Progress by State                                       12
 2020 Census: Nonresponse Followup Enumerator Staffing Status for Challenge Areas by State     13
 2020 Census: Nonresponse Followup Challenge Areas by State                                   14-23
 2020 Census: Nonresponse Followup Budgetary Contingency Usage Status                          24
 Appendix                                                                                     25-28




                                                                                                   2
                                                     CUI//PRIVILEGE//DELIB/FEDCON
                                   Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 56 of 81
    Periodic Performance Management Reports
    2020 Census: Nonresponse Followup At A Glance – September 28, 2020
General                                                                                              Progress
Self-Response Rate: 66.4% (98.21 M Housing Units)                                                    Current Workload: : 63,522,248
Total Housing Units Enumerated: 97.9%                                                                Completed Cases: 59,734,966 (94.0%)
                                                                                                     Planned Completed Cases: 60,825,581 (95.8%)
15 States and the Commonwealth of Puerto Rico have over 99% of their housing units enumerated        Remaining Workload: 3,787,282
45 States, DC, and the Commonwealth of Puerto Rico have over 95% of their housing units enumerated
5 States have between 90% - 95% of their housing units enumerated

224 ACOs have completed over 90% of their NRFU workload                                              Enumerator Productivity
246 ACOs have completed over 80% of their NRFU workload                                              •   Average Hours Worked Per Week (9/17 - 9/23): 19.1
                                                                                                     •   Average Cases Completed Per Hour: 2.01
Timing                                                                                               •   Planned Cases Completed Per Hour: 1.55
    •    Days in Operation: 53
    •    Days Elapsed: 50
    •    Days Remaining: 3


Staffing                                                                                             Contingency Budget
•       Selections: 1,035,605                                                                        •   Contingency Available (as of 3/14/20):  $2,030 M
•       Invited to Training: 689,572                                                                 •   Expected Contingency Uses for COVID-19: $1,106 M
•       Enumerators Hired Since January 1, 2020: 435,100                                             •   Contingency Approvals (through 7/31):    $934 M
•       Completed Training: 347,753                                                                  •   Remaining Contingency: (through 7/31):    $924 M
•       Currently in Training: 67,607                                                                •   Uncommitted Remaining Contingency:        $187 M
•       Scheduled for Replacement Training: 5,974
•       Cumulative Replacement Training (8/6 to date): 150,895
•       Enumerator Separations (8/1 to date): 130,631                                                                                Planned          Actual
•       Active: 188,659                                                                                  Overtime                     $100M           $11.2M
•       Travel Enumerators: 22,956
                                                                                                         Enumerator Awards            $300M           $48.4M
                                                                                                         Other                        $302M           $24.2M
                                                                                                         Total                        $702M           $84M




                                                                                                                                                               3
                                                                 CUI//PRIVILEGE//DELIB/FEDCON
                                  Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 57 of 81

   Periodic Performance Management Reports
   2020 Census: Nonresponse Followup Progress
                                                                   Case Progress for Field Enumeration
 Status:
    On Track                           100


 Data current as of:
 September 28, 2020                    80

 Start Date:
 August 9, 2020
                                       60
 Completion Date:
 ---------------

 Notes:                                40
 • Current workload
   reflects all case types.
 • Data are charted
   beginning with soft                 20
   launch.
                                                                                           Current Workload: 63,522,248
                                                                                           Actual Completed Cases: 59,734,966 (94.0%)
                                                                                           Planned Completed Cases: 60,825,581 (95.8%)
Cases Completed by Self-Response:       0
6,250,502 (10.5% of completed cases)         8/2       8/9        8/16        8/23        8/30       9/6         9/13        9/20            9/27
Remaining Workload:
3,787,282 cases                                    Actual % Completed Cases          Planned % Completed Cases          2010 Actual Percent

                                                                                                            Data as of 11:59 pm of the previous day



                                                                                                                                         4
                                                             CUI//PRIVILEGE//DELIB/FEDCON
                                       Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 58 of 81

   Periodic Performance Management Reports
   2020 Census: Nonresponse Followup Progress and Cost
 Status:                                 PCT Complete             Case Progress for Field Enumeration
    On Track                             100

                                          80
 Data current as of:
 September 28, 2020                       60

                                          40
 Start Date:                                                                                  Current Workload: 63,522,248
 August 9, 2020                           20                                                  Actual Completed Cases: 59,734,966 (94.0%)
                                                                                              Planned Completed Cases: 60,825,581 (95.8%)
                                           0
 Completion Date:                              8/2      8/9      8/16       8/23      8/30         9/6        9/13          9/20          9/27
 ---------------

 Notes:                                  PCT Expended                         Actual Total Cost
 • Current workload reflects all 100
   case types. Costs include
   training and production costs 80
   for Enumerators and CFS.       60
 • Data are charted beginning
   with soft launch.              40
                                          20                                                         Total Budget: $1,612,697,790
Cases Completed by Self-Response:                                                                    Actual Cost: $1,199,058,607 (74.4%)
6,250,502 (10.5% of completed cases)
                                           0
Remaining Workload:                            8/2      8/9       8/16      8/23       8/30        9/6         9/13          9/20          9/27
3,787,282 cases

                                                                                                          Data as of 11:59 pm of the previous day

                                                                                                                          Source: MOJO Hermes
                                                                                                                                    5
                                                              CUI//PRIVILEGE//DELIB/FEDCON
                           Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 59 of 81

  Periodic Performance Management Reports
  2020 Census: Nonresponse Followup Enumerator Staffing

Status:                                                 Nonresponse Followup Onboarding Status
    On Track
                                            Selected                                 1,035,605
Data current as of:
September 28, 2020
                                  Invited to Training                      689,572
Completion Date:
---------------
                                 Enumerators Hired
                                                                  435,100
Notes:                             Since 1/1/2020
• Enumerator Training No
  Show Rate: 34.8%
• Enumerator Training No         Completed Training             347,753
  Show Rate for the past
  week: 15%
• 150,895 enumerators          Currrently in Training           67,607
  have attended
  replacement training
  since August 6, 2020.
• 130,631 enumerators                         Active        188,659
  have separated
  employment since
  August 1, 2020.                 Scheduled for
                                                              5,974
                               Replacement Training

                                                        0        200,000      400,000      600,000      800,000      1,000,000    1,200,000

                                                                                      Source: 2020 R&A/DAPPS Applicant Summary Report
                                                                                                                                    6
                                                    CUI//PRIVILEGE//DELIB/FEDCON
                           Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 60 of 81

Periodic Performance Management Reports
2020 Census: Nonresponse Followup Enumerator Productivity Curve

Status:
    On Track                                       Productivity (Cases per Hour) for the NRFU Operation by Day
                                 4
                                                                                              Cases Completed per Hour for Day: 1.38
Data current as of:                                                                           Cumulative Cases Completed per Hour: 2.01
September 28, 2020
                                 3
Start Date:
August 9, 2020

Completion Date:
                                 2
---------------

Notes:
• Cases per hour include cases
  that were resolved by          1
  enumeration, administrative
  records, or self-response.
• Data are charted beginning
  with soft launch
                                 0
                                     7/16   7/23      7/30     8/6      8/13    8/20   8/27      9/3       9/10      9/17       9/24      10/1
                                                             Daily Cases per Hour      Cumulative Cases per Hour


                                                                                                       Data as of 11:59 pm of the previous day

                                                                                              Source: NRFU Resolved Cases by Day Report
                                                                                                                                    7
                                                      CUI//PRIVILEGE//DELIB/FEDCON
                             Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 61 of 81

Periodic Performance Management Reports
2020 Census: Nonresponse Followup Enumerator Work Hours
Status:
   On Track                                      Average Enumerator Hours Worked per Week
                                25
Data current as of:
September 28, 2020              20

Completion Date:                15
---------------

Notes:                          10
Preliminary Data - pending
receipt of actual payroll        5
data.                                                                                                   Planned: 19.0 hours/week
                                                                                                        Actual: 19.1 hours/week
                                 0
                                      8/6 -        8/13 -      8/20 -     8/27 -      9/3 -        9/10 -      9/17 -       9/24 -
                                      8/12          8/19        8/26       9/2         9/9          9/16        9/23         9/30


                                                     Percentage of Enumerators by Hours Worked
                                                            % of Enumerators    % of Enumerators     % of Enumerators
                                              Week of       that Worked < 19   that Worked 19-24     that Worked 25+
                                                                  Hours               Hours                Hours
                                              9/17-9/23         46.28%              14.07%                  39.65%


                                                                                                                     Source: MOJO Hermes
                                                                                                                             8
                                                     CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 62 of 81
Periodic Performance Management Reports
2020 Census: Service-Based Enumeration
Source: Field Division
Data Current as of: September 28, 2020


Purpose: Service-Based Enumeration (SBE) is conducted at service-based locations and targeted non-sheltered
outdoor locations (TNSOLs) to provide an opportunity for people experiencing homelessness to be included in the
census. These service locations include: emergency and transitional shelters (with sleeping facilities) for people
experiencing homelessness, soup kitchens, and regularly scheduled mobile food vans.

Timing:         SBE: September 22 – September 24, 2020
                TNSOLs: September 23 (7:00pm) – September 24 (6:00am)

Workload: Initial Workload: 39,304
          SBE Adds: 12,244
          Current Workload: 53,548 (Half on the West Coast) – Enumeration 100% Complete
                  Emergency and Transitional Shelters: 10,423 – Enumeration 100% Complete
                  Soup Kitchens: 5,474 – Enumeration 100% Complete
                  Regularly Scheduled Mobile Food Vans: 700 – Enumeration 100% Complete
                  Targeted Non-sheltered Outdoor Locations (TNSOLs): 36,951 – Enumeration 100% complete
          Check-in and shipment of materials for keying is ongoing.

Staffing:       Approximately 40,000 Enumerators




                                                                                                               9
                                                   CUI//PRIVILEGE//DELIB/FEDCON
              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20           Page 63 of 81
Periodic Performance        Management Reports
2020 Census: Service-Based Enumeration –Targeted Non-Sheltered Outdoor
Locations
Source: Field Division
Data Current as of: September 28, 2020


Impact of Civil Unrest: TNSOLs enumeration completed later in four cities:
   • Lexington, KY
   • Louisville, KY
   • Austin, TX
   • Dallas, TX




                                                                                             10
                                             CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 64 of 81
Periodic Performance Management Reports
2020 Census: Service-Based Enumeration – Enumerators in Action
Source: Field Division
Data Current as of: September 28, 2020




                                                                                                   11
                                                   CUI//PRIVILEGE//DELIB/FEDCON
                                Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 65 of 81
 Periodic Performance Management Reports                                                           Note: Percentages may not sum due to rounding. A
                                                                                                   limited number of areas were part of the NRFU “soft
                                                                                                   launch” beginning July 16 and could have higher
 2020 Census: Housing Unit Enumeration Progress by State                                           completion rates due to more time in the field.
 Source: Census Data Lake, Unified Tracking System                                                 Percentages for the U.S. Total do not include
 Data Current as of: September 28, 2020                                                            housing units in Puerto Rico.

                 Percent of  Percent of    % HUs                                      Percent of  Percent of    % HUs
                                                     % HUs                                                                % HUs
                  HUs that      HUs     Enumerated            Weekly                   HUs that      HUs     Enumerated            Weekly
     State                                         Enumerated               State                                       Enumerated
                    Self-   Enumerated    Current             Change                     Self-   Enumerated    Current             Change
                                                   Prior Week                                                           Prior Week
                 Responded    in NRFU      Week                                       Responded    in NRFU      Week
U.S. Total         66.4%       31.5%      97.9%      95.4%     2.6%  Texas              62.1%       36.4%      98.5%      95.6%     2.9%
West Virginia      56.0%       43.9%      99.9%      99.8%     0.1%  Pennsylvania       69.0%       29.4%      98.4%      96.5%     1.9%
Idaho              69.1%       30.7%      99.8%      99.8%     0.0%  New York           63.4%       35.0%      98.4%      95.9%     2.5%
Hawaii             62.7%       37.1%      99.8%      99.4%     0.3%  Nevada             66.1%       32.2%      98.3%      95.4%     2.9%
Maine              57.9%       41.8%      99.7%      98.9%     0.9%  Michigan           71.0%       27.3%      98.2%      95.7%     2.5%
Vermont            60.1%       39.5%      99.6%      98.5%     1.0%  Virginia           70.9%       27.3%      98.2%      95.7%     2.5%
Arkansas           60.3%       39.3%      99.6%      98.3%     1.3%  Tennessee          65.6%       32.5%      98.1%      96.2%     2.0%
Indiana            70.0%       29.5%      99.5%      98.6%     0.9%  Iowa               71.1%       26.8%      97.9%      94.1%     3.8%
Kansas             69.4%       30.0%      99.4%      98.6%     0.8%  Wyoming            60.7%       37.2%      97.9%      93.8%     4.2%
Connecticut        70.3%       29.1%      99.4%      98.3%     1.1%  Delaware           64.3%       33.4%      97.7%      94.2%     3.5%
Alaska             54.1%       45.3%      99.4%      97.0%     2.3%                     69.5%       27.9%      97.5%      95.1%     2.4%
                                                                     Colorado
Washington         72.0%       27.4%      99.4%      98.5%     0.9%
                                                                     Oklahoma           60.6%       36.7%      97.2%      93.8%     3.4%
Utah               70.6%       28.7%      99.3%      97.4%     2.0%
                                                                     Kentucky           67.9%       29.1%      97.0%      93.4%     3.6%
New Hampshire      66.6%       32.7%      99.3%      97.3%     2.0%
                                                                     South Dakota       67.0%       30.0%      97.0%      94.2%     2.8%
Wisconsin          71.9%       27.3%      99.2%      98.3%     0.9%
                                                                     District of
Minnesota          74.8%       24.3%      99.1%      97.9%     1.2%                    63.0%       33.9%          96.9%          93.9%         3.0%
                                                                     Columbia
North Dakota       64.9%       34.0%      98.9%      96.8%     2.2%
                                                                     Florida           63.2%       33.4%         96.6%        92.5%        4.1%
Rhode Island       64.9%       34.0%      98.8%      96.7%     2.1%
                                                                     Arizona           63.5%       32.9%         96.4%        92.1%        4.3%
Nebraska           71.6%       27.2%      98.8%      96.5%     2.3%
Missouri           65.5%       33.2%      98.7%      97.1%     1.6%  North Carolina    62.7%       33.5%         96.2%        91.8%        4.3%
Ohio               70.3%       28.4%      98.7%      96.9%     1.8%  New Mexico        57.9%       38.2%         96.1%        91.5%        4.6%
California         68.9%       29.8%      98.7%      97.0%     1.7%  Georgia           62.1%       33.4%         95.5%        90.7%        4.8%
Illinois           70.8%       27.8%      98.7%      96.9%     1.7%  Mississippi       59.9%       35.1%         94.9%        90.3%        4.7%
Massachusetts      68.8%       29.8%      98.7%      96.8%     1.8%  South Carolina    60.4%       34.5%         94.9%        90.2%        4.7%
New Jersey         68.8%       29.8%      98.6%      96.0%     2.6%  Montana           59.9%       34.8%         94.7%        89.6%        5.1%
Maryland           70.6%       28.0%      98.6%      96.6%     2.0%  Louisiana         59.7%       34.6%         94.3%        89.8%        4.5%
Oregon             68.8%       29.8%      98.5%      97.3%     1.2%  Alabama           63.0%       30.0%         93.0%        88.4%        4.6%
                                                                                                     Data as of 11:59 pm of the previous day
                                                                                                                                      12
                                                       CUI//PRIVILEGE//DELIB/FEDCON
              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20                 Page 66 of 81
Periodic Performance        Management Reports
2020 Census: Nonresponse Followup Enumerator Staffing Status for Challenge
Areas by State
Source: Field Division
Data Current as of: September 28, 2020


                                  Enumerators    Enumerators                                        Remaining
                                                                     Active          Travel
                 State              Selected         Hired                                         Enumeration
                                                                  Enumerators     Enumerators
                                 Since 09/08/20 Since 09/08/20                                      Workload
          Alabama                        668          373              2,947          521            178,000
          Arizona                        1,534       1,014             4,364         1,154           118,000
          Florida                        4,632       3,078            13,843         1,281           350,000
          Georgia                        924          994              6,154         1,367           220,000
          Louisiana                      630          384              3,288         1,527           130,000
          Mississippi                    528          345              2,114          377             74,000
          Montana                         63          76               1,117          227             30,000
          New Mexico                      34          110              1,682          216             39,000
          North Carolina                 357          477              6,279          628            195,000
          South Carolina                 410          225              3,067          250            133,000
                    Total                9,780       7,076            44,855         7,548           1,467,000




                                                                                                                 13
                                                   CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 67 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


              Alabama                                                                                                              Staffing
                                                                           Contingency
                                                                                                                                 Adjustments
  % of HUs that Self Responded
                                         Continue to make broad use of travel teams and new hires.                             Selected since
                63.0%                                                                                                          09/08/20: 668
                                         Making adjustments to work assignment algorithms to maximize the work that is
  % of HUs Enumerated in NRFU
                                         available to staff.                                                                   Hired since
                30.0%                                                                                                          09/08/20: 373
                                         Making broader use of proxy interviews to close cases.
       % of HUs Enumerated
                                                                                                                               Travel Teams: 521
                93.1%                    Continue to increase travelers.                                                       enumerators
                                                                                                                               working in
     Remaining Enumeration                                                                                                     Alabama
           Workload
               178,000                                                                                                         Active
                                                                                                                               Enumerators:
                                                                                                                               2,947




                                                                                                         Data as of 11:59 pm of the previous day
                                                                                                        Note: Percentages may not sum due to rounding

                                                                                                                                         14
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 68 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


              Arizona                                                                                                                Staffing
                                                                           Contingency
                                                                                                                                   Adjustments
  % of HUs that Self Responded
                                         Enumerators from the LA and NY regions.                                                 Selected since
                63.5%                                                                                                            09/08/20: 1,534
                                         Re-contacting enumerators to press for one more week of work and to boost available
  % of HUs Enumerated in NRFU
                                         work hours.                                                                             Hired since
                32.9%                                                                                                            09/08/20: 1,014
                                         Key area of focus is Window Rock ACO. Travel teams continue to arrive and deploy
       % of HUs Enumerated               there.                                                                                  Travel Teams:
                96.4%                                                                                                            1,154 enumerators
                                         Received approval from the Navajo Nation to allow enumerators to work on                working in Arizona
     Remaining Enumeration               reservation without tribal escorts.
           Workload                                                                                                              Active
               118,000                   Continue to increase travelers.                                                         Enumerators:
                                                                                                                                 4,364




                                                                                                            Data as of 11:59 pm of the previous day
                                                                                                          Note: Percentages may not sum due to rounding

                                                                                                                                           15
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 69 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


               Florida                                                                                                                 Staffing
                                                                           Contingency
                                                                                                                                     Adjustments
  % of HUs that Self Responded
                                         Assign large Buildings or Addresses close to each other when possible. Ensure all         Selected since
                63.2%                    Blitzers have work assigned. Assign 12 hours to ALL with availability because the         09/08/20: 4,632
                                         more cases they have the more they work so even if they have 2 hours of
  % of HUs Enumerated in NRFU
                                         availability assign more.                                                                 Hired since
                33.4%                                                                                                              09/08/20: 3,078
                                         Making adjustments to work assignment algorithms to maximize the work that is
       % of HUs Enumerated               available to staff.                                                                       Travel Teams:
                96.6%                                                                                                              1,281 enumerators
                                         Making broader use of proxy interviews to close cases.                                    working in Florida
     Remaining Enumeration
           Workload                      Continue to increase travelers.                                                           Active
               350,000                                                                                                             Enumerators:
                                                                                                                                   13,843




                                                                                                             Data as of 11:59 pm of the previous day
                                                                                                            Note: Percentages may not sum due to rounding

                                                                                                                                             16
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 70 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


              Georgia                                                                                                                 Staffing
                                                                           Contingency
                                                                                                                                    Adjustments
  % of HUs that Self Responded
                                         Sending Enumerators from CH, PH and NY Regions.                                          Selected since
                62.1%                                                                                                             09/08/20: 924
                                         Supplemental management support from high production ACOs and RCC. Released
  % of HUs Enumerated in NRFU            poor performing managers.
                                                                                                                                  Hired since
                33.4%                    Census Field Supervisors are required to enumerate a minimum of 3 hours daily.           09/08/20: 994
                                         Maximizing use of phones for some enumerators. Blitzing areas. Calling campaign to
       % of HUs Enumerated               get all activated enumerators to enter work availability.                                Travel Teams:
                95.5%                    Making adjustments to work assignment algorithms to maximize the work that is            1,367 enumerators
                                         available to staff.                                                                      working in Georgia
     Remaining Enumeration
           Workload                                                                                                               Active
                                         Making broader use of proxy interviews to close cases.
               220,000                                                                                                            Enumerators:
                                         Continue to increase travelers.                                                          6,154




                                                                                                             Data as of 11:59 pm of the previous day
                                                                                                           Note: Percentages may not sum due to rounding

                                                                                                                                            17
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 71 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


             Louisiana                                                                                                             Staffing
                                                                           Contingency
                                                                                                                                 Adjustments
  % of HUs that Self Responded
                                         Making adjustments to work assignment algorithms to maximize the work that is         Selected since
                59.7%                    available to staff without violating the TRO.                                         09/08/20: 630
  % of HUs Enumerated in NRFU
                                         Making broader use of proxy interviews to close cases.                                Hired since
                34.6%                                                                                                          09/08/20: 384
                                         Continue to increase travelers.
       % of HUs Enumerated                                                                                                     Travel Teams:
                94.3%                    Continue work with organizations serving displaced people from areas damaged by       1,527 enumerators
                                         storm.                                                                                working in
     Remaining Enumeration                                                                                                     Louisiana
           Workload
               130,000                                                                                                         Active
                                                                                                                               Enumerators:
                                                                                                                               3,288




                                                                                                         Data as of 11:59 pm of the previous day
                                                                                                        Note: Percentages may not sum due to rounding

                                                                                                                                         18
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 72 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


            Mississippi                                                                                                            Staffing
                                                                           Contingency
                                                                                                                                 Adjustments
  % of HUs that Self Responded
                                         Travel enumerators from adjacent ACOs.                                                Selected since
                59.9%                                                                                                          09/08/20: 528
                                         Designated these areas for telephone contact.
  % of HUs Enumerated in NRFU
                                         Making adjustments to work assignment algorithms to maximize the work that is         Hired since
                35.1%                    available to staff.                                                                   09/08/20: 345

       % of HUs Enumerated               Making broader use of proxy interviews to close cases.                                Travel Teams: 377
                94.9%                                                                                                          enumerators
                                         Continue to increase travelers.                                                       working in
     Remaining Enumeration                                                                                                     Mississippi
           Workload
                74,000                                                                                                         Active
                                                                                                                               Enumerators:
                                                                                                                               2,114




                                                                                                         Data as of 11:59 pm of the previous day
                                                                                                        Note: Percentages may not sum due to rounding

                                                                                                                                         19
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 73 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


             Montana                                                                                                                    Staffing
                                                                            Contingency
                                                                                                                                      Adjustments
  % of HUs that Self Responded
                                         Working with tribes on strategies to complete closeout, including telephone contact        Selected since
                59.9%                    and information from tribal offices.                                                       09/08/20: 63
  % of HUs Enumerated in NRFU
                                         Travelers focused on NW Montana (Kalispell), rural counties North and East of Billings,    Hired since
                34.8%                    and the 5 American Indian Reservations.                                                    09/08/20: 76

       % of HUs Enumerated               Continue to increase travelers.                                                            Travel Teams:
                94.7%                                                                                                               227 enumerators
                                                                                                                                    working in
     Remaining Enumeration                                                                                                          Montana.
           Workload
                30,000                                                                                                              Active
                                                                                                                                    Enumerators:
                                                                                                                                    1,117




                                                                                                               Data as of 11:59 pm of the previous day
                                                                                                             Note: Percentages may not sum due to rounding

                                                                                                                                              20
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 74 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


           New Mexico                                                                                                                     Staffing
                                                                             Contingency
                                                                                                                                        Adjustments
  % of HUs that Self Responded
                                         Southern part of the state is doing well. As a result, travel teams are being sent to the    Selected since
                57.9%                    northern part of the state.                                                                  09/08/20: 34
  % of HUs Enumerated in NRFU
                                         Key focus is Window Rock workload in New Mexico.                                             Hired since
                38.2%                                                                                                                 09/08/20: 110
                                         Received approval from the Navajo Nation to allow enumerators to work on
       % of HUs Enumerated               reservation without tribal escorts.                                                          Travel Teams: 216
                96.1%                                                                                                                 enumerators from
                                                                                                                                      NY region in
     Remaining Enumeration                                                                                                            Window Rock
           Workload
                39,000                                                                                                                Active
                                                                                                                                      Enumerators:
                                                                                                                                      1,682




                                                                                                                 Data as of 11:59 pm of the previous day
                                                                                                               Note: Percentages may not sum due to rounding

                                                                                                                                                21
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 75 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


          North Carolina                                                                                                                Staffing
                                                                            Contingency
                                                                                                                                      Adjustments
  % of HUs that Self Responded
                                         Moving enumerators from higher performing ACOs.                                            Selected since
                62.7%                                                                                                               09/08/20: 357
                                         Supplemental management support from high production ACOs.
  % of HUs Enumerated in NRFU
                                                                                                                                    Hired since
                33.5%                    Utilizing travel teams from higher performing ACOs.                                        09/08/20: 477

       % of HUs Enumerated               Partnership assisting with unable to access (asst. living, gated communities etc.) to      Travel Teams: 628
                96.2%                    help gain access to complete enumeration.                                                  enumerators
                                                                                                                                    working in North
     Remaining Enumeration               Continue to increase travelers.                                                            Carolina
           Workload
               195,000                                                                                                              Active
                                                                                                                                    Enumerators:
                                                                                                                                    6,279




                                                                                                               Data as of 11:59 pm of the previous day
                                                                                                             Note: Percentages may not sum due to rounding

                                                                                                                                              22
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 76 of 81
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


          South Carolina                                                                                                            Staffing
                                                                           Contingency
                                                                                                                                  Adjustments
  % of HUs that Self Responded
                                         Moving enumerators from higher performing ACOs.                                        Selected since
                60.4%                                                                                                           09/08/20: 410
                                         Supplemental management support from high production ACOs.
  % of HUs Enumerated in NRFU
                                                                                                                                Hired since
                34.5%                    Internal blitz with teams of strong enumerators; continuous capstones; requesting      09/08/20: 225
                                         more availability from active enumerators. CFS are required to close out a minimum
       % of HUs Enumerated               of cases daily.                                                                        Travel Teams: 250
                94.9%                                                                                                           enumerators
                                         Continue to increase travelers.                                                        working in South
     Remaining Enumeration                                                                                                      Carolina
           Workload
               133,000                                                                                                          Active
                                                                                                                                Enumerators:
                                                                                                                                3,067




                                                                                                           Data as of 11:59 pm of the previous day
                                                                                                         Note: Percentages may not sum due to rounding

                                                                                                                                          23
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                           Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 77 of 81

Periodic Performance Management Reports
2020 Census: Nonresponse Followup Budgetary Contingency Usage Status
Source: Decennial Budget Office
Data Current as of: September 24, 2020
                                           Notional Contingency Waterfall for Estimated Revised NRFU
                                                                       (in millions of $)
                                                                                                Plan (as of 7/31)    Actual to Date (9/24)
        Contingency available on 3/14                                                                       $2,030                $2,030
          Risk Based Contingency                                                                            $1,325                $1,325
          Secretarial Contingency                                                                             $705                  $705
        Expected Contingency Uses for COVID-19                                                              $1,106                $1,106
          Actual COVID related approvals                                                                      $934                  $967
          Remaining Potential COVID approvals                                                                 $172                  $139
        Remaining Original Contingency                                                                        $924                  $924

        Additional contingency from estimated operational variance                                            $70                    $95

        Remaining Contingency before acceleration efforts                                                    $994                 $1,019

        Potential Costs to Ensure Operational Continuity and Accelerate NRFU                                 $702                    $84
         Additional Mailing and Advertising                                                                   $50                   $11.5
         Training of additional NRFU enumerators (previously approved)                                        $64                       --
         Replacement training of 150k enumerators                                                            $165                       --
         Additional overtime for NRFU enumerators                                                            $100                   $11.2
         Weekly enumerator award for exceeding 25 hrs/wk (Up to 5x)                                          $150                   $35.2
         Enumerator retention award for 3 weeks of acceptable work above 25 hrs/wk (Up to 2x)                $150                   $13.2
         CFS retention award for 3 weeks of acceptable work (Up to 2x)                                        $23                   $12.7

        Allowance for up to 10% increase in production hours due to unknown factors                          $106                       --

        Remaining Contingency for Unknowns                                                                   $187                       --

Notes
• Actuals to Date represent approved purchases and incurred compensation expenses.
• Bonuses accrue on a 2-week lag due to payroll validation requirements.


                                                                                                                                     24
                                                            CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 78 of 81




              Appendix




                                                                     25
                     CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 79 of 81

Periodic Performance Management Reports
                                                                                                                                                    Slide
Status                             Report Title                                                         Summary
                                                                                                                                                   Number
         2020 Census: Questionnaire Assistance Inbound Calls               Inbound call support continues. A return call option is available to        27
                                                                           callers who leave a message requesting this option.
         2020 Census: Monthly FY 2020 Budget Execution Report              Fiscal Year 2020 budget execution is managing budget to address             28
                                                                           critical program needs.




                         Legend     Not Applicable      Completed          On Track        Management Focus      Requires Attention




                                                                                                                                                  26
                                                               CUI//PRIVILEGE//DELIB/FEDCON
                            Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20 Page 80 of 81

  Periodic Performance Management Reports
  2020 Census: Questionnaire Assistance Inbound Calls

Status:
    On Track

Data current as of:
September 26, 2020

Completion Date:
---------------


Notes:n
To date, 63,108 callers have
requested the callback option.
These callbacks have resulted in                                Last Week: 226,455
                                                                                      |     12,943,778
                                                                   PTD: 13,170,233    |
23,099 completed interviews and                                                       |
6,235 callers being provided                                                      |       12,419,479
                                                             Last Week: 214,464   |
assistance.                                                     PTD: 12,633,943
                                                                                  |




                                                                                                Source: Daily Briefing Deck: Census Questionnaire Assistance



                                                                                                                                                 27
                                                 CUI//PRIVILEGE//DELIB/FEDCON
    Periodic Performance        Management Reports
                  Case 5:20-cv-05799-LHK Document 233-1 Filed 09/29/20                                                   Page 81 of 81

    2020 Census: Monthly FY 2020 Budget Execution Report
    Status: On Track                    Data current as of: August 31, 2020                       Completion Date: September 30, 2020
    Notes: The data are updated monthly following the financial close-out of the previous month, typically about five business days into the next month.
FY 2020 Actual Budget Execution for the 2020 Census Program - Commitments and Obligations through 8/31/2020
                                        $ Amounts in Millions                                                       IT                  Non-IT                 Total
Total Planned through August                                                                                     $1,725                 $5,273                 $6,998
     Available contingency and additional appropriations through August                                           $248                  $1,432                 $1,680
     Planned Programmatic through August                                                                         $1,477                 $3,841                 $5,318
Total Actual Commitments and Obligations through August                                                          $1,664                 $3,011                 $4,675
     Unplanned commitments/obligations through August related to adjusted 2020 Census
                                                                                                                  $261                   $310                  $570
     operations due to COVID-19 (risk-based contingency)
     Actual Programmatic Commitments and Obligations through August                                              $1,404                 $2,702                $4,105
Total Plan Variance ($/%)                                                                                      $61 (3.6%)           $2,262 (42.9%)        $2,323 (33.2%)
     Remaining contingency and additional appropriations planned through August                                   ($13)                 $1,122                $1,110
     Delayed Field Operation Spending through August                                                                $0                  $1,191                $1,191
     Non-Field Operational Programmatic Variance through August                                                    $74                   ($51)                 $23
High-Level Variance Explanations:
In light of the COVID-19 pandemic, the U.S. Census Bureau adjusted 2020 Census operations while ensuring a complete and accurate count of all communities. These
adjustments have resulted in positive variances due to schedule adjustments, offset by additional obligations needed to support operational adjustments through the
usage of available contingency funding. The total variance for the resources planned to be available through August is $2.323 billion, or 33 percent. Below outlines the
breakdown of the total variance:
• The positive variance through August against the original plan in 2020 Census IT systems and operations is $61 million, or 4 percent. The positive variance is the result
     of relatively routine minor timing adjustments in contract actions and other IT purchases to later months in the fiscal year, partially offset by $13 million in IT
     contingency used as the result of adjusted 2020 Census operations due to COVID-19 beyond the IT contingency estimate.
•    The positive variance through August against the original plan in 2020 Census non-IT operations is $2.262 billion, or 43 percent. This variance consists of $1.191 billion
     delayed spending in the field operations as a result of schedule adjustments, and $1.122 billion representing a portion of available contingency and additional
     appropriations that has not yet needed to be obligated. This variance is partially offset by a -$51 million non-Field variance, primarily from a prior decision to increase
     funding above the original plan for the ICC contract to facilitate additional media purchases ahead of Census Day.
•    While unused contingency contributes to the overall positive variance, this is a function of a budget decision last October to make all risk-based contingency available
     for peak operations. Decisions have been made to use risk-based contingency funds to support $570 million in unplanned obligations or commitments through August
     as the result of the operational adjustments. The funds used to date include funding field staff salaries related to the suspension of field operations, IT purchases for
     additional devices and licenses, additional media purchases to encourage self response, extending the communication efforts in the motivation and NRFU planning
     phases, purchases of personal protection equipment, and additional costs for the Fingerprint and CQA Contracts as the result of the operational timing adjustments.
     Enumerator overtime to support the timely completion of the NRFU operation was incurred in August as well.
                                                                                                       Source: Commerce Business Systems; Decennial Budget Integration Tool
                                                                                           .                                                                     28
                                                                      CUI//PRIVILEGE//DELIB/FEDCON
